ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_05_FR.txt. OPINION DISSIDENTE DE M. WEERAMANTRY

[Traduction]

I.

IL.

Il.

TABLE DES MATIERES

CONSIDERATIONS PRELIMINAIRES

1. Les origines de la demande de l'OMS

2. La compétence consultative de la Cour

3. Les conditions qui doivent étre remplies

4. Analyse comparée de la question posée par l'OMS et de la
question posée par l’Assemblée générale

5. La présentation par l'OMS de la demande soumise à la Cour

6. Les deux niveaux auxquels se situe le rôle de l'OMS

7. Les responsabilités constitutionnelles de l'OMS en matière de

santé publique en général
EFFETS DES ARMES NUCLÉAIRES SUR LA SANTÉ

. Aperçu des effets des armes nucléaires sur la santé
. Problèmes de santé à court terme

Effets à moyen terme et à long terme sur la santé

. L'apparition d’épidémies dévastatrices

. La pertinence du dossier médical soumis à la Cour
. L'expérience d’Hiroshima et de Nagasaki

QUESTIONS RELATIVES A LA COMPETENCE DE L'OMS

1. Les objections à la compétence de l'OMS
2. L’importance de interrogation relative à la Constitution de POMS
3. Les fonctions constitutionnelles de l'OMS

i) Coordination, dans le domaine de la santé, des travaux
ayant un caractère international (art. 2 a))
ii) Collaboration avec les Nations Unies, les institutions spé-
cialisées, etc. (art. 2 b))
ili) Cas d’urgence (art. 2 d))
iv) Fourniture, à la requête des Nations Unies, de services
sanitaires et de secours aux groupes spéciaux (art. 2 e))
v) Initiatives normatives (conventions, accords et règlements)
(art. 2 k))
vi) Recherche (art. 2 n))
vii) Amélioration des normes de l’enseignement et de la for-
mation (art. 2 0))
viii) Education du public (art. 2 g) et r))

. L'activité et la vocation de POMS

. Le parallèle avec les armes chimiques et biologiques

. L'importance de la prévention

L’argument selon lequel il y aurait détournement des fonctions
consultatives de la Cour

EDN Nn

101
IV.

VI.

VII.

UTILISATION DES ARMES NUCLEAIRES (op. DISS. WEERAMANTRY)

OBLIGATIONS DES ETATS
1. Obligations des Etats en matiére d’environnement

a) Les progrès du droit de l’environnement

b) L’affirmation progressive de la notion d'obligations des Etats
c) Obligations actives et passives de l’Etat

d) La nature juridique des obligations des Etats

e) Obligations découlant de traités multilatéraux

2. Obligations des Etats en matière de santé

a) Le droit de tout être humain à la santé

b) Obligations des Etats touchant la santé

c) Mesures de mise en œuvre à l’échelon mondial impliquant
pour les Etats des obligations en matière de santé

d) L’incompatibilité entre les obligations des Etats et les effets
des armes nucléaires dans le domaine de la santé

3. Les devoirs des Etats au regard de la Constitution de l'OMS

. PRINCIPES D’INTERPRETATION A PRENDRE EN CONSIDERATION DANS LE

CAS DE LA CONSTITUTION DE L'OMS

1. Principes d’interprétation à appliquer à la Constitution de OMS
2. Le principe de spécialité

LES EFFORTS ANTÉRIEURS DE L'OMS

1. Leffort de l'OMS dans le domaine nucléaire

2. La pratique établie de l'OMS touchant les questions relatives a
la paix

3. Absence d’objections 4 la ligne de conduite suivie jusqu’ici par
POMS

RECEVABILITE ET COMPETENCE

1. Le pouvoir discrétionnaire de la Cour
2. Le devoir de la Cour de se comporter comme une autorité judi-
claire
3. Les objections soulevées
a) L’avis consultatif demandé entrerait dans le domaine de la
politique
b) La question des armes nucléaires est à l’étude dans d’autres
enceintes aux Nations Unies
c) Un avis consultatif serait dépourvu d’objet et de but
d) Un avis consultatif serait sans effet sur le comportement des
Etats
e) Un avis consultatif pourrait compromettre d’importantes
négociations sur le désarmement
J) La question posée est purement abstraite et théorique
g) La question est trop générale
h) Un avis consultatif en la matière nuirait au prestige de la
Cour
i) La Cour s’engagerait dans une tache normative si elle don-
nait l’avis consultatif demandé
J) La présente affaire n’est pas du type de celles sur lesquelles
il convient de donner un avis consultatif

102

139
139

140
141
141
142
143

143

143
144

144

145
146

147

147
149

151
151

152

153
153
153

154
155

156

157
158

159
160
161
163
164
164

165

40
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 103

k) Un avis consultatif s’aventurerait dans des secteurs relevant

de imperium étatique 165

4. Les responsabilités de la Cour 167

a) En tant qu’institution judiciaire 167

b) En tant qu’organe principal des Nations Unies 167

5. Le refus de répondre à la demande pour défaut de compétence 168

VII. ConcLusIons 169

41
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 104

J. CONSIDERATIONS PRELIMINAIRES

On a soutenu que la question posée à Organisation mondiale de la
Santé (OMS) se situe en dehors du champ de ses préoccupations légi-
times. La Cour a accepté cette thèse. Je me permets de différer d’opinion.

La question sur laquelle POMS a demandé à la Cour de donner un avis
est la suivante:

«Compte tenu des effets des armes nucléaires sur la santé et
Penvironnement, leur utilisation par un Etat au cours d’une guerre
ou d’un autre conflit armé constituerait-elle une violation de ses obli-
gations au regard du droit international, y compris la Constitution
de TOMS?»

Je lis dans cette question une triple interrogation concernant:

a) les obligations des Etats en matière de santé;
b) les obligations des Etats en matière d'environnement;
c) les obligations des Etats au regard de la Constitution de POMS.

La présente opinion dissidente s’appliquera à démontrer que la ques-
tion posée relève directement de la sphère de préoccupation légitime et
statutaire de POMS. Elle a trait à un problème primordial de santé
mondiale. Elle a trait à l'intégrité de l’environnement humain qui est
d’une importance primordiale pour la santé mondiale; elle a trait à
l'objectif constitutionnel primordial de l'OMS qui est d’amener tous les
peuples au niveau de santé le plus élevé possible.

La santé mondiale est au cœur de la question posée tout comme elle est
au cœur des préoccupations de l'OMS. Les problèmes de santé peuvent
avoir et ont souvent des prolongements politiques ou juridiques, mais ils
ne cessent pas pour autant d’être des problèmes de santé et les problèmes
de santé sont au cœur des préoccupations de POMS.

Au surplus, la décision de la Cour intéresse d’autres institutions spécia-
lisées qui peuvent à l’avenir souhaiter faire appel à la fonction consulta-
tive de la Cour sur des questions considérées par elles comme importantes
pour l’accomplissement de leur mission.

On notera que la Cour internationale de Justice n’a jamais, à ce jour,
refusé de donner suite à une demande d’avis consultatif présentée par un
organe ou une institution des Nations Unies habilités. Il est donc essen-
tiel que, rejetant pour la première fois dans son histoire une telle demande,
elle ait des raisons tout à fait décisives de le faire. Sa jurisprudence cons-
tante en la matière ressort d’une série de décisions! dont elle se prévaut
dans l’avis qu’elle a donné en réponse à la demande de l’Assemblée géné-
rale concernant la licéité des armes nucléaires.

' Jugements du Tribunal administratif de l'OIT sur requêtes contre l'Unesco, avis
consultatif, C.1J. Recueil 1956, p. 86; Certaines dépenses des Nations Unies (article 17,

42
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 105

1. Les origines de la demande de TOMS

Le rapport du Directeur général de l’Organisation mondiale de la
Santé intitulé «Effets des armes nucléaires sur la santé et lenvi-
ronnement» (doc. A46/30 du 25 avril 1993), qui fait partie du dossier pré-
senté a la Cour, indique que la question du renvoi a la Cour a été
inscrite à l’ordre du jour de la quarante-sixième session de l’Assemblée
mondiale de la Santé sur la proposition de Vanuatu, de l’Equateur, du
Panama et du Mexique.

Le Vanuatu a expliqué qu’en coparrainant la résolution il avait été
guidé par l'intérêt qu’il porte à la santé de la communauté internationale,
eu égard à sa propre expérience des effets des armes nucléaires sur la
santé. Faisant partie des milliers de petites îles disséminées dans le Paci-
fique, il a, au dire de sa représentante, souffert de l’activité nucléaire dont
cette région a été le théâtre à partir des années cinquante, sa population
étant victime de phénomènes pathologiques complexes qu’il ne peut ni
diagnostiquer faute des connaissances nécessaires ni traiter faute de res-
sources. Suivant la représentante du Vanuatu, on observe couramment
une augmentation de l’incidence de la leucémie, du cancer, de la contami-
nation halieutique et des affections dermatologiques; la chaîne alimen-
taire, l’eau et l’écosystème ont été contaminés; les fausses couches sont
fréquentes et des enfants souffrant de monstrueuses malformations vien-
nent au monde?.

Tonga, un autre membre favorable à la résolution, a invoqué l’article 1
de la Constitution de POMS et placé la demande d’avis consultatif dans
le contexte des fonctions statutaires de l'OMS énumérées dans les diverses
parties de l’article 2 de sa Constitution?. D’autres membres ont pris la
parole devant l’Assemblée. La question avait été préalablement examinée
dans le cadre de la commission B de l’Assemblée où elle a fait l’objet d’un
ample débat auquel plus de cent représentants ont participé.

Au sein de l’Assemblée, le renvoi à la Cour a donné lieu à de vives
objections de la part notamment du Royaume-Uni, dont le représentant
a affirmé qu’il n’entrait pas dans la compétence de l'OMS d’entreprendre
une telle démarche, qu’il a décrite comme «inutile et coûteuse et pertur-
batrice»*; des Etats-Unis, dont le représentant a affirmé que «la résolu-

paragraphe 2, de la Charte), avis consultatif, C.LJ. Recueil 1962, p. 155; Conséquences
juridiques pour les Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-
Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis consul-
tatif, C.I.J. Recueil 1971, p. 27; Demande de réformation du jugement n° 158 du Tribunal
administratif des Nations Unies, avis consultatif, C.J. Recueil 1973, p. 183; Sahara
occidental, avis consultatif, C.I.J., Recueil 1975, p. 21; Applicabilité de la section 22 de
l'article VI de la convention sur les privilèges et immunités des Nations Unies, avis
consultatif, C.I.J. Recueil 1989, p. 191.

2 Compte rendu de la treizième séance plénière de l’Assemblée mondiale de la Santé,
14 mai 1993, doc. A46/VR/13, p. 11.

3 Jbid., p. 12.

4 Ibid., p. 9.

43
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 106

tion amènerait l’Assemblée mondiale de la Santé à se lancer dans des
débats sur le contrôle des armements et sur le désarmement, questions
qui relevaient d’autres organisations du système des Nations Unies...»;
de la France, dont le représentant a estimé que l’Assemblée n’était pas
l’enceinte appropriée pour traiter d’un tel sujet aux connotations pure-
ment politiques; et de la Russie, dont le représentant a déclaré que la
question excédait la compétence de l'OMS et risquait de politiser
l'Organisation et de ’amener à s’occuper du désarmement sans avoir une
juste vision du problème”.

Le conseiller juridique de l'OMS a alors pris la parole pour donner un
avis à l’Assemblée. Il a déclaré ce qui suit:

«La question des effets des armes nucléaires sur la santé ou sur
Penvironnement vu sous l’angle de Ja santé relève tout à fait du man-
dat de POMS en tant qu’institution technique. Le point de savoir si
l'utilisation des armes nucléaires par un Etat irait à l’encontre de
Pesprit et de l’objectif de POMS et contreviendrait à ce titre a la
Constitution de l'OMS entre aussi dans le mandat et la compétence
de l’Assemblée mondiale de la Santé. Il n’entre pas dans la compé-
tence normale ni dans le mandat de l'OMS de s'interroger sur la
licéité ou l’illicéité de l’utilisation des armes nucléaires. En consé-
quence, il n’entre pas non plus dans la compétence normale ni dans
le mandat de l'OMS de soumettre la question de la licéité ou de
l’'illicéité à la Cour internationale de Justice. »®

Comme je l’ai déjà souligné, POMS n’a pas formulé son interrogation
en termes de licéité ou d’illicéité mais en termes d’obligations des Etats en
matiére de santé, d’environnement et au regard de sa propre Constitution.

La question s’est révélée si délicate qu’il a été proposé de la soumettre
à un vote à bulletin secret. Une proposition à cet effet a été approuvée
par 75 voix contre 33, avec 5 abstentions. La question elle-même a alors
fait l’objet d’un scrutin secret dont les résultats ont été les suivants:

«Membres habilités à participer au scrutin: 164; absents, 41;
abstentions, 10; bulletins nuls, zéro; nombre de membres présents et
votants, 113; nombre de voix requises pour la majorité simple, 57;
nombre de voix pour, 73; nombre de voix contre, 40.»°

Par la suite, l’Assemblée générale, dans sa résolution 49/75K du
15 décembre 1994 (par laquelle elle a elle-même demandé un avis sur la
licéité des armes nucléaires), s’est félicitée de la résolution de l’Assemblée
mondiale de la Santé tendant à demander un avis consultatif à la Cour.

$ Compte rendu de la treizième séance plénière de l’Assemblée mondiale de la Santé,
14 mai 1993, doc. A46/VR/13, p. 9.

6 Jbid., p. 12.

7 Ibid., p. 15.

8 Thid., p. 13.

9 Jbid., p. 17.

44
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 107

Ce bref rappel des faits témoigne d’une divergence de vues manifeste
au sein de POMS, qui n’a pas empêché l’Assemblée de décider, à une
majorité confortable, de soumettre la question à la Cour.

2. La compétence consultative de la Cour

Les institutions spécialisées auxquelles a été reconnu le privilège de
demander un avis consultatif à la Cour sur les questions de leur ressort
bénéficient de ce fait d’un droit d’ordre constitutionnel important.

La compétence consultative a été, dans l’activité judiciaire internatio-
nale, une innovation qui n’a pas été admise sans difficulté !° après la pre-
mière guerre mondiale. Le droit de demander un avis n’a été initialement
conféré qu’au Conseil et à l’Assemblée de la Société des Nations. Après la
seconde guerre mondiale, la conférence de San Francisco a approuvé les
grandes lignes de la pratique en matière consultative qui s'étaient déga-
géesavec le temps mais elle a élargi le cercle des entités habilitées à
demander des avis consultatifs. Le réseau d’organisations des Nations
Unies que nous connaissons aujourd’hui s’est considérablement élargi,
est étroitement interconnecté et déploie, dans le cadre de la légalité inter-
nationale, des efforts concertés dans des secteurs d’activité internationale
de plus en plus étendus. Les organisations en cause ont chacune leur mis-
sion propre mais elles ont en commun le dévouement aux idéaux des
Nations Unies et l’encadrement du droit international. Bien que chacune
ait son domaine particulier, il n’y a pas nécessairement de cloisonnement
entre elles car la complexité des activités des Nations Unies aboutit sou-
vent a des chevauchements entre les secteurs d'intérêt. Les travaux d’une
organisation peuvent se recouper avec ceux d’autres organisations et
avoir donc des répercussions sur l’action d’autres membres du système
des Nations Unies.

Une importante fonction dévolue à la Cour dans ce réseau d’activités
qui s’interconnectent sous les auspices du droit international est de don-
ner des avis consultatifs sur des questions de droit pour épauler les
organisations habilitées du système des Nations Unies qui peuvent en
avoir besoin. C’est là un aspect important du rôle positif que la Cour,
élément du réseau d’institutions œuvrant, chacune à sa manière, a la
réalisation des objectifs des Nations Unies, peut jouer en assurant notam-
ment une meilleure compréhension des principes du droit international se
rapportant aux activités en cause.

Le droit de ces organisations de demander un avis à la Cour est un
droit chérement acquis et il sert à la fois les intérêts de chacune d’entre
elles en particulier et ceux de l’ensemble du système. Il doit donc être pré-
cieusement sauvegardé si l’on veut seconder les organisations intéressées

19 Voir Shabtai Rosenne, The World Court: What It Is and How It Works, 5° éd., 1995,
p. 107.

45
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) {08

dans l’accomplissement de leur mission, favoriser le développement du
droit international et assurer l'harmonie des relations entre ces organisa-
tions au sein du système des Nations Unies.

La Cour est consciente, sa jurisprudence antérieure l’atteste, de l’aide
qu’elle peut apporter à cet égard aux Nations Unies par le biais de sa
compétence consultative. Dans l'affaire relative à l’Interprétation des
traités de paix, par exemple, elle a déclaré:

«la réponse constitue une participation de la Cour, elle-même «organe
des Nations Unies» à l’action de l'Organisation et, en principe, elle
ne devrait pas être refusée» (C_LJ. Recueil 1950, p. 71).

Une décision de la Cour refusant de donner un avis à la demande
d’une institution spécialisée autorisée à présenter une telle demande a
donc des conséquences qui vont loin. La première décision de ce type de
toute l’histoire de la Cour risque de décourager d’autres institutions spé-
cialisées de s’adresser à elle, même sur une question relative à leur acte
constitutif.

Le problème revêt une importance particulière lorsque sont en jeu des
décisions pouvant avoir des implications politiques car les diverses organi-
sations risquent, en cas de doute, de choisir des voies différentes en fonc-
tion des influences politiques qui prédominent en leur sein plutôt que sur
la base du droit international. Comme l’a souligné la Cour dans un avis
consultatif antérieurement donné à la demande de l'OMS:

«En fait, lorsque des considérations politiques jouent un rôle
marquant, 1l peut être particulièrement nécessaire à une organisa-
tion internationale d'obtenir un avis consultatif de la Cour sur les
principes juridiques applicables à la matière en discussion, surtout
quand ces principes peuvent mettre en jeu l'interprétation de sa
constitution.» (Interprétation de l’accord du 25 mars 1951 entre
l'OMS et l'Egypte, C.I.J. Recueil 1980, p. 87; les italiques sont de
moi.)

Dans le rappel des origines de la demande a l’examen, il a déjà été fait
mention des profondes divergences de vues qui se sont manifestées au
sein de OMS sur une question politiquement délicate. C’est précisément
pour ce type de questions que le droit de demander un avis indépendant
reposant sur le droit international plutôt que sur les appréciations poli-
tiques subjectives des parties est extrêmement précieux.

La Cour est naturellement fondée à rejeter une demande d’avis
consultatif pour des raisons sérieuses — et elle est même tenue de le faire
si de telles raisons existent. Mais, dans le cas contraire, un rejet créerait
dans le secteur considéré un climat d’incertitude susceptible d’engendrer
un éventail de réponses différentes à la même question juridique — ce qui
ne cadre guère avec l’idée d’une collaboration harmonieuse sous la ban-
nière commune du droit international.

46
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 109

En demandant cet avis, l'OMS cherche à se doter des moyens dont elle
a besoin pour s'acquitter des très lourdes responsabilités qui sont les
siennes. C’est à elle qu’incombe la responsabilité de la planification glo-
bale des services médicaux qui peuvent être offerts à la population
mondiale en présence de telle ou telle menace à la santé. Une agression
nucléaire constitue une menace de cette nature, la plus terrifiante de
toutes peut-être, et c’est à l'OMS qu’il appartiendra principalement
d'organiser l’assistance médicale aux populations victimes d’une telle
agression — non seulement dans les Etats belligérants mais aussi dans les
Etats neutres (tous Membres des Nations Unies) dont les ressortissants
subiraient les terribles conséquences d’un conflit auquel leur pays ne
serait pas partie. Etant donné les effets des armes nucléaires sur la santé
et l’environnement, FOMS demande à la Cour de préciser les obligations
que le droit international met à la charge des Etats en matière de santé,
en matière d'environnement et au regard de sa Constitution.

Je crois que le refus de la Cour de donner l’avis sollicité est fondé sur
des principes restrictifs d’interprétation des traités. La demande à
examen exige au contraire une interprétation des statuts de POMS
fondée sur l’objet et le but de l'institution. L’OMS a pour but général
d’«améliorer et [de] protéger la santé de tous les peuples» — objectif que
toutes les nations ayant adhéré à son acte constitutif ont reconnu être,
selon les termes figurant au tout début de cet instrument, à la base de la
sécurité de tous les peuples. Une interprétation littérale dudit instrument
ayant pour effet de priver l'OMS d’un avis consultatif sur la licéité de ce
qui constitue une menace grave à la santé mondiale ne correspond ni à
l'esprit de la constitution de l’organisation en cause ni aux buts de la
compétence consultative de la Cour.

3. Les conditions qui doivent être remplies

Je commence par me déclarer d’accord avec la Cour sur les trois con-
ditions qui doivent être remplies pour qu’une institution spécialisée puisse
soumettre une demande d’avis consultatif. Il faut que l’institution ait été
autorisée à solliciter de tels avis, que la question soulevée soit une ques-
tion juridique et qu’elle se pose dans le cadre de l’activité de l’institution
en cause.

J’estime qu’en l’occurrence ces trois conditions sont réunies. Je souscris
d’une manière générale à ce qu’a dit la Cour au sujet de la première et de
la deuxième condition, et je n’y reviendrai donc pas dans la présente
opinion. Je pense notamment, comme la Cour, que les aspects politiques
de la question posée ne suffisent pas à la priver de son caractère de ques-
tion juridique (avis consultatif, par. 16) et que les implications politiques
sont sans pertinence à cet égard (ibid., par. 17).

Je me permets toutefois de différer d’avis avec la Cour en ce qui con-
cerne la troisième condition et la présente opinion sera principalement
consacrée à une réflexion sur cet aspect.

47
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 110

4. Analyse comparée de la question posée par l'OMS
et de la question posée par l’Assemblée générale

Il y a une différence notable entre l'interrogation de POMS et celle de
l'Assemblée générale. L'une et l’autre sont d’une importance primordiale
et exigent un examen des plus attentifs mais ce serait une erreur de les
traiter comme si elles soulevaient des problèmes identiques.

La question de l'OMS, comme on l’a déjà indiqué, est la suivante:

«Compte tenu des effets des armes nucléaires sur la santé et
l’environnement, leur utilisation par un Etat au cours d’une guerre
ou d’un autre conflit armé constituerait-elle une violation de ses obli-
gations au regard du droit international, y compris la Constitution
de POMS?»

La question de l’Assemblée générale est conçue comme suit:

«Est-il permis en droit international de recourir à la menace ou a
Pemploi d'armes nucléaires en toute circonstance?»

Une comparaison entre les deux textes fait immédiatement apparaître
les différences suivantes:

a) la demande de l'OMS ne concerne que l’utilisation;

b) la demande de l'OMS est formulée en termes de responsabilité des
Etats;

c) la demande de l'OMS vise la santé et l’environnement;

d) la demande de POMS ne concerne que l’utilisation au cours d’une
guerre ou d’un autre conflit armé;

e) la question de l'OMS englobe les obligations au regard de sa Consti-
tution;

f) la question de l'OMS soulève le problème des obligations de l'Etat se
rapportant spécifiquement à la santé et à l’environnement, ainsi que le
problème d’un conflit éventuel entre ces obligations et l’utilisation des
armes nucléaires.

On notera que la question de l'OMS est soigneusement rédigée, en
tenant compte de la vocation propre de POMS — la santé —, par opposi-
tion aux préoccupations plus larges de l’Assemblée générale. Elle a trait à
l’utilisation (à l’exclusion de la menace d’utilisation), à la responsabilité
des Etats (par opposition au problème plus vaste de l’illicéité au regard
du droit international), aux effets sur la santé et l’environnement (qui
constituent la sphère de compétence propre de l'OMS), à l’utilisation au
cours d’une guerre ou d’un autre conflit armé (et non au statut des armes
nucléaires en général) et aux obligations découlant de la Constitution de
VOMS (laquelle intéresse manifestement l'Organisation).

Dans la formulation de son interrogation, POMS montre qu’elle est
consciente de la nécessité de se limiter aux questions qui se posent dans le
cadre de son activité, ainsi que l’exige l’article 96, paragraphe 2, de la
Charte des Nations Unies, et aux questions «du ressort de l’Organisa-

48
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 111

tion» comme prévu à l’article 76 de sa Constitution. Se conformant à ces
dispositions, elle s’est gardée de soulever le problème de l’illicéité en gé-
néral et a fait porter son interrogation sur un point bien précis. Elle a
envisagé l’utilisation effective, qui a des conséquences sur le plan médical,
et ne s’est pas aventurée dans le domaine de la menace qui relève de la
spéculation. Elle a ciblé les effets sur la santé et l’environnement, qui sont
indubitablement de son ressort. Elle a sollicité un avis juridique sur sa
propre Constitution, qui ne peut, selon moi, lui étre refusé en aucune cir-
constance. En absence de raisons imposant une conclusion contraire,
une question de l'OMS s'inscrivant dans le cadre de la santé et de
l'environnement et de sa propre Constitution peut être considérée comme
se rapportant directement à son mandat et à ses fonctions et comme
constituant par excellence une question sur laquelle, en cas de doute,
OMS est en droit de demander un avis à la Cour.

Comme je l’ai déjà indiqué, il y a trois aspects particuliers de la
demande de l'OMS qui exigent une attention particulière — les obliga-
tions des Etats en matière de santé, leurs obligations en matière
d'environnement et leurs obligations au regard de la Constitution de
FOMS.

Ces aspects obligent la Cour à s'interroger assez en détail sur les effets
des armes nucléaires sur la santé et l’environnement. Il ne lui suffit pas de
savoir, d’une manière générale, que les armes nucléaires portent atteinte à
la santé et à l’environnement. Une étude plus approfondie des faits est
nécessaire.

La démarche suivante qu’exige l’imterrogation de l'OMS consiste à
examiner le droit international actuel dans la perspective des trois catégo-
ries d’obligations visées plus haut.

Une fois mis en regard les faits et le droit, il sera possible de voir s’il y
a conflit entre les obligations des Etats et les conséquences qu’engendre
l'utilisation des armes considérées. Tel est le plan suivi dans les dévelop-
pements ci-après.

L'avis de la Cour n’analyse nulle part la nature des obligations des
Etats en matière de santé et d'environnement au regard du droit interna-
tional en général, ni ces mêmes obligations au regard de la Constitution
de POMS. Une telle analyse s’imposait à mon avis pour décider si oui ou
non la question de l'OMS s'inscrit dans le cadre de sa sphère de préoc-
cupation légitime.

Au surplus, la Cour, au lieu de s’en tenir strictement au libellé de la
demande de l'OMS, traite d’une manière générale de la question de la
licéité ou de l’illicéité des armes nucléaires. Elle s'éloigne ainsi des préoc-
cupations immédiates qui ont amené l'OMS à poser sa question dans des
termes soigneusement pesés et assimile presque cette question à celle qu’a
posée l’Assemblée générale. Si la Cour avait procédé à un examen des
obligations qui incombent aux Etats en matière de santé et d’en-
vironnement en vertu du droit international et au regard de la Cons-
titution de l'OMS, les liens entre ces obligations et les activités de POMS
seraient apparus plus clairement.

49
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 112

5. La présentation par l'OMS de la demande soumise à la Cour

Je dois avouer que POMS a présenté sa demande d’une manière qui me
laisse quelque peu perplexe.

L’OMS a opté pour une présentation extrêmement neutre et objective
en raison de la divergence d’opinions qui s’est mamifestée en son sein, ce
qui a amené un membre de la Cour à demander si la résolution WHA46/40
était «valable» et,

«[djans l’affirmative, [s’il est] maintenant loisible à tout Etat qui était
alors membre de l'Organisation mondiale de la Santé de contester la
compétence de l’Orgamisation pour demander à la Cour de donner
un avis consultatif en réponse à la question posée dans cette résolu-
tion?» (CR 95/23, p. 51).

La première interrogation a reçu une réponse affirmative et la seconde
une réponse reflétant la divergence de vues au sein de l'OMS".

Une demande d’avis consultatif n’est plus aujourd’hui, comme elle
l'était du temps de la Société des Nations, subordonnée à la condition de
l'unanimité. Cette condition a disparu après la seconde guerre mondiale
et, comme l’observe Rosenne, «au sein des Nations Unies, la règle de
l’unanimité a été complètement abandonnée...»!*. Ce que nous avons
devant nous c’est une décision consciente, démocratiquement adoptée par
une large majorité dans le cadre de l'OMS, à l’effet de demander un avis
juridique. Il faut voir là une décision de POMS, qui doit être traitée
comme telle; même si une minorité, quelle qu’en soit la composition, n’y
a pas souscrit, elle n’en reste pas moins une demande adressée à la Cour
par l'OMS prise dans son ensemble.

En ce qui me concerne, j'aurais souhaité une présentation plus étoffée
et plus circonstanciée, fondée sur l’abondante documentation qui a été
officiellement soumise à la Cour par l'OMS.

Le représentant de POMS a indiqué que la ligne adoptée par l’Organisa-
tion en soumettant sa demande:

«ne l’a jamais empêchée et ne l’empêchera jamais de prendre très à
cœur les souffrances des peuples et de faire tout son possible pour
améliorer leur «niveau de santé» (CR 95/22, p. 32).

Il a ajouté que:

«Neutralité ne signifie pas indifférence. La neutralité dont nous
parlons est celle d'Henri Dunant au soir de la bataille de Solferino

IT I] a été déclaré que:

«la nature juridique du type de résolution en cause et le mutisme de la Constitution
sur ce point conduisent à penser que rien n'empêche un Etat membre de contester
devant la Cour la compétence de FOMS pour demander un avis juridique en réponse
à la question posée dans la résolution considérée ».

12 Op. cit., p. 109.

50
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 113

qui, sans prendre parti sur le fond du différend opposant les belli-
gérants, a été accablé par les souffrances et les ravages causés par le
combat.» (CR 95/22, p. 22.)

La neutralité de l’Organisation ne traduit donc pas un manque d’intérêt
pour les effets de l’utilisation des armes nucléaires sur la santé. Le paral-
lèle entre Dunant et l'OMS ne tient pas. Dunant restait neutre par rap-
port à deux Etats en guerre. Ce qui souciait ce grand humaniste c'était les
souffrances des victimes et non le fond du différend. La demande d’avis à
Pexamen ne met pas en présence des adversaires mais des Etats membres
de l'OMS, tous également soucieux de servir la cause de la santé mon-
diale — cause à laquelle ils se sont tous ralliés sans distinction en deve-
nant partes à la Constitution de l'OMS.

Au contraire des nations qui se faisaient la guerre à Solferino, les Etats
membres de l'OMS sont en paix les uns avec les autres et s’appliquent,
par le canal de l’organisation qui les rassemble, à atteindre leur but com-
mun, la santé mondiale. Ces Etats ont décidé, à une large majorité, de
demander un avis consultatif à la Cour. Cette décision devait, selon moi,
être exécutée en en respectant l’esprit et la lettre et non dans un souci de
neutralité.

6. Les deux niveaux auxquels se situe le rôle de l'OMS

L'intérêt de la Cour pour les problèmes qui font l’objet de la demande
d’avis consultatif peut se situer, en gros, à deux niveaux.

On peut considérer que les armes nucléaires sont si dévastatrices que
toute intervention médicale à posteriori est sans objet. La prévention, qui
fait partie de l’activité médicale, passe alors au premier plan et il faut
s'interroger sur le rôle de l'OMS en cette matière.

Mais ceux qui partent de ’hypothése d’une guerre nucléaire limitée
tendent à écarter l’idée d’une dévastation totale puisque, selon eux,
Yemploi des armes nucléaires n’est pas différent de l'emploi des armes
conventionnelles. Cette logique conduit à s’interroger sur les services que
FOMS peut se préparer à dispenser postérieurement à une attaque nucléaire.

L’utilité d’un avis de la Cour pour POMS doit donc être appréciée
dans les deux perspectives pour faire justice à l’une et à l’autre position:

a) inutilité des services médicaux après une attaque nucléaire et, par con-
séquent, primauté de la prévention;

b) nécessité de fournir des services médicaux après une attaque nu-
cléaire, et, par conséquent, obligation pour l'OMS de concentrer son
attention sur la planification, le matériel médical et la recherche et la
formation en matière de blessures radio-induites.

I] faut en outre se rappeler que, même à supposer que les deux parties
au conflit nucléaire soient complètement anéanties, la question des dom-
mages aux Etats non belligérants ne pourra être éludée. Des services

51
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 114

médicaux d'urgence devront être fournis tout autour des zones ravagées
— peut-être dans des pays situés à des centaines ou des milliers de kilo-
mètres des Etats belligérants. L’'OMS a, de par sa Constitution, les
mêmes obligations vis-à-vis de tous les Etats, belligérants ou non, et doit
être prête à fournir toute l’assistance possible.

7. Les responsabilités constitutionnelles de l'OMS
en matière de santé publique en général

Il est largement admis que la santé publique est affaire non seulement
de thérapeutique mais aussi de prévention et de planification, d’assistance
technique et d’aide en cas d’urgence (voir art. 2 d) de la Constitution
de POMS). Nul ne conteste que POMS doit, en cas de crise prévisible,
avertir le public des dangers d’ordre médical y afférents (art. 2 r)) ni
qu’elle doit élaborer des règlements (art. 2 k)) touchant les activités par
lesquelles se propagent les maladies (telles que déplacements à partir de la
zone infectée ou transport de denrées alimentaires contaminées). Elle doit
coordonner les mesures à prendre en matière d’alimentation et d’assai-
nissement (art. 2 i}) lorsque se déclare une épidémie. Elle doit évaluer les
risques à cet égard et prévoir les dispositions pour y faire face (art. 2 p}).
Ces obligations de planification et de prévention (voir art. 2 p}) sont par-
ticulièrement impérieuses lorsque la maladie est incurable, Elles régissent
les activités de l'OMS, que la menace à la santé publique provienne de
Penvironnement ou de la nutrition ou qu’elle ait une origine épidémiolo-
gique, militaire ou autre.

On notera à cet égard que la Cour elle-même souligne au para-
graphe 21 de son avis que

«les dispositions de l’article 2 [de la Constitution de l'OMS] peuvent
être lues comme habilitant l'Organisation à traiter des effets sur la
santé de l’utilisation d’armes nucléaires, ou de toute autre activité
dangereuse, et à prendre des mesures préventives destinées à proté-
ger la santé des populations au cas où de telles armes seraient utili-
sées ou de telles activités menées».

Je me permets de faire mienne cette opinion, qui vaut pour bon nombre
des secteurs entrant dans le champ de la Constitution de l'OMS visés dans
la présente opinion. Toutefois, la mission de l'OMS en matière de préven-
tion ne consiste pas seulement à fournir une assistance à postériori.

Chacun des éléments précis évoqués dans la section suivante de la pré-
sente opinion au sujet des problèmes de santé causés par l’arme nucléaire
touche aux responsabilités constitutionnelles de l'OMS en ce qui con-
cerne la santé de la mère et de l'enfant (art. 2 /}}; l'amélioration des
normes de l’enseignement et de la formation (art. 2 o)); la préparation
d’études et de rapports sur la santé publique vue sous l’angle préventif et
sous langle curatif (art. 2 p)); la fourniture d’informations (art. 2 g)}; la
sensibilisation de l’opinion publique (art. 2 r}); l’encouragement à la
coopération entre groupes scientifiques et professionnels (art. 2 /));

52
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 115

l'élaboration de recommandations concernant les questions internatio-
nales de santé (art. 2 k)); et la fourniture d’une assistance technique dans
les cas d’urgence (art. 2 d)), etc. La liste est loin d’être exhaustive.

Les services de santé ne remplissent qu’à demi leur rôle s’ils intervien-
nent à des fins exclusivement curatives, une fois le mal déclaré. I] leur faut
faire plus et agir tant dans le domaine de la prévention, préalablement à
l'installation de la maladie, que dans le domaine de la planification en
prévision d’une crise soudaine et peut-être de grande envergure, chose
particulièrement nécessaire lorsque les répercussions à attendre sur la
santé sont irrémédiables ou irréversibles:

1) Prévention. Il n’y a pas de doute que, comme le veut la sagesse des
nations, mieux vaut prévenir que guérir. L’adage est aussi ancien que
la science médicale elle-même et vaut quelle que soit l’origine de
l'atteinte à la santé — que ce soit un microbe capable de tuer quelques
dizaines de milliers de personnes ou une arme nucléaire qui peut en
détruire des dizaines de millions. La question de la prévention est
examinée plus en détail ci-après à la section III, paragraphe 6.

2) Planification. Il faut établir des plans à l’avance en prévision d’une
urgence médicale que la prévention ne permettrait pas d'éviter. L'OMS
est, plus qu'aucune autre organisation, à même de mobiliser les res-
sources médicales à l’échelle planétaire. De combien d’infirmières ou de
médecins faut-il disposer; quelles quantités d’analgésiques et d’anti-
dotes, combien de lits d'hôpital et quels stocks de matériel convien-
drait-il d’avoir en réserve? Par quels moyens le public peut-il être initié
et formé aux mesures de premiers secours à prendre pour réduire les
risques de violentes souffrances, de cancers et de chéloïdes et, le cas
échéant, aider à prolonger la vie? Un service médical national qui ne
s’occuperait pas de prévention ni de planification manquerait scanda-
leusement à sa mission. Un service médical international qui n’inter-
viendrait qu’à posteriori, à des fins curatives, et ne se soucierait pas de
prévention et de préparation serait tout aussi défaillant. Les responsa-
bilités dans ces deux domaines sont même encore plus lourdes dans le
cas d’un service à vocation mondiale — qui est en quelque sorte l'ultime
recours, car le monde n’a pas d’instance médicale plus élevée à laquelle
s'adresser en cas de carence des systèmes nationaux. Le volumineux
dossier médical soumis à la Cour fournit le cadre dans lequel s’inscrit la
demande de POMS.

IJ. EFFETS DES ARMES NUCLÉAIRES SUR LA SANTÉ

1. Aperçu des effets des armes nucléaires sur la santé

Le présent exposé commence par un bref aperçu, et passe ensuite à une
analyse plus détaillée, du dossier soumis à la Cour par l'OMS.

Le conseiller juridique de l'OMS a donné à la Cour un aperçu des
effets directs et indirects de l’emploi des armes nucléaires sur la santé.

53
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 116

Dans une déclaration qui n’a été contestée par aucun des Etats qui se
sont présentés devant la Cour, il a souligné que les armes nucléaires ont,
dans l’immédiat, un triple effet — mécanique, thermique et radioactif. Si
leurs effets mécaniques et thermiques ne diffèrent que quantitativement
de ceux qu’engendre l’explosion de bombes conventionnelles, leurs effets
radioactifs leur sont propres. À côté des radiations instantanées inter-
viennent des retombées radioactives. Qui plus est, l'explosion génère une
impulsion électromagnétique qui met hors service les systèmes électro-
niques, y compris ceux qui sont indispensables aux services de santé. À
cela s'ajoutent les effets à plus long terme des radiations ionisantes sur les
êtres vivants et l’environnement.

L’OMS a rassemblé une masse de données ayant leur source soit dans
les bombardements de 1945 soit dans l’analyse de tests expérimentaux et
de modèles mathématiques. Doivent aussi être pris en compte les rensei-
gnements recueillis à la suite d’accidents nucléaires comme ceux de Kysh-
tym, Rocky Flats et Tchernobyl.

Il en résulte, notamment, que la surexposition aux radiations détruit
les systèmes immunitaires du corps et accroît la vulnérabilité des victimes
à l'infection et aux cancers (CR 95/22, p. 23 et 24).

Au nombre des autres effets sur la santé qu’a mentionnés le représen-
tant de l'OMS figurent l’accroissement des malformations congénitales,
les traumatismes psychologiques que continuent de présenter les sur-
vivants d’Hiroshima et de Nagasaki et les effets des radiations ionisantes
sur les récoltes, la chaîne alimentaire, le bétail et l'écosystème marin.

Comme l’a souligné le représentant de POMS:

«Il va de soi qu’une institution spécialisée dont le but, défini à
Particle 1 de sa Constitution, est d’amener «tous les peuples au
niveau de santé le plus élevé possible» s’intéresse nécessairement à
une telle question et il en était ainsi bien avant que la demande d’avis
consultatif ne soit transmise à la Cour en 1993.» (CR 95/22, p. 24.)

Un groupe international d'experts a été créé pour étudier les effets
d’une guerre nucléaire sur la santé et les services de santé. Après avoir
reçu le rapport de ce groupe, le Directeur général a créé un groupe de
gestion chargé d’examiner les implications du rapport. En présentant le
rapport du groupe de gestion, son président a indiqué que, si les effets à
long terme étaient préoccupants, «les effets immédiats étaient propre-
ment confondants» (CR 95/22, p. 28).

Il faut aussi rappeler que, selon le témoignage du maire d’Hiroshima,
les soins médicaux ont, après le bombardement, été affaire d’improvisa-
tion puisque les hôpitaux étaient en ruine, le personnel médical décimé et
les médicaments introuvables, de telle sorte qu’un nombre incroyable de
victimes sont mortes privées de soins.

L’OMS a, dans son rapport intitulé Effets de la guerre nucléaire sur la
santé et les services de santé 3, analysé les effets des armes nucléaires sur

13 Organisation mondiale de la Santé, 2° éd., 1987.

54
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 117

la santé en deux volets dont le premier, intitulé «Problèmes de santé à
court terme», fait l’objet de l’annexe 6, et le deuxième, intitulé «Effets à
moyen terme et à long terme sur la santé», l’objet de l’annexe 7. Ces deux
annexes font clairement apparaître que l'OMS porte un vif et légitime
intérêt à la prévention et à la planification.

Il convient de rappeler brièvement ces faits et conclusions car ils déf-
nissent le cadre dans lequel s’inscrit la demande soumise à la Cour.
Examiner le rôle de OMS dans l’abstrait en se basant sur la lettre de
dispositions constitutionnelles détachées de leur contexte médical et fac-
tuel serait se livrer à une réflexion théorique insuffisamment reliée aux
âpres réalités médicales auxquelles, dans la funeste hypothèse envisagée,
devrait faire face cette institution, seule organisation ayant mission de
coordonner l’assistance médicale à l'échelle mondiale. Comme l’a souligné
la Cour dans l'affaire de la Barcelona Traction, il importe de ne pas
perdre «contact avec le réel» lorsqu’on examine une question juridique
(Barcelona Traction, Light and Power Company, Limited, deuxième phase,
C.LJ. Recueil 1970, p. 37).

Voici, par conséquent, un bref résumé du dossier médical soumis à la Cour.

2. Problèmes de santé à court terme

i) Effet thermique. C’est l'énorme énergie thermique libérée lors des
explosions nucléaires, et non le souffle, qui ferait le plus de victimes.
L’impulsion thermique directe ou onde thermique provoquerait la
carbonisation des parties exposées du corps se trouvant dans la ligne
directe du rayonnement thermique. Des brûlures dues a l’éclair ther-
mique se produiraient dans les fractions de seconde suivant l’explo-
sion et atteindraient leur maximum d’intensité en quelques secondes.
Les brûlures indirectes provoqueraient beaucoup plus de victimes.

Pour mesurer le danger que représente le risque de brûlures indi-
rectes, il faut savoir que le souffle d’une bombe unique d’une méga-
tonne pourrait enflammer des matiéres combustibles dans un rayon
compris entre 5 et 15 kilomètres selon le degré de pureté de l’at-
mosphére. Dans des conditions climatiques normales, ce rayon serait
de 12 kilomètres. Des incendies s’allumant simultanément dans la
zone se combineraient sans doute en un incendie géant couvrant une
superficie de quelque 450 kilomètres carrés. Dans la zone incendiée,
la température de lair dépasserait celle de l’eau bouillante. L'effet
d’une telle température sur le corps humain serait catastrophique.

ii) Le souffle provoquerait des ondes de choc, l’écroulement des bâti-
ments et la dispersion de débris dans l’atmosphère et projetterait en
l’air les êtres humains dont la propulsion contre des obstacles fixes
entraînerait blessures à la tête, fractures, lésions par écrasement et
blessures pénétrantes à l’abdomen et au thorax. L’effet de souffle
d’une bombe d’une mégatonne serait capable de tuer toutes les per-
sonnes se trouvant dans un rayon de 7 kilomètres de l’hypocentre.

ili) Les effets du rayonnement, sous forme, par exemple, d'irradiation

55
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 118

corporelle totale, sont dus, d’une part, à l’émission instantanée de
rayons gamma et de neutrons et, d’autre part, au rayonnement con-
sécutif à la retombée de particules radioactives émises par la bombe.
Les atteintes à la santé qui en résulteraient consisteraient en:

a) troubles gastro-intestinaux tels qu’anorexie, nausée, vomisse-
ments, diarrhées, crampes intestinales et déshydratation;

b) troubles neuromusculaires engendrant fatigue, fièvre, céphalée,
hypertension et choc neurogénique.

En temps de paix, ces syndromes pourraient être surmontés grâce à
un traitement par antibiotiques et à des transfusions de leucocytes ou
de sang total et moyennant huit à douze semaines d’hospitalisation.
Le rapport de POMS" indique qu'après une guerre nucléaire de tels
soins médicaux ne pourront être fournis. Même en l'absence ou la
quasi-absence de tels symptômes, on observera ultérieurement une
progression des cancers, notamment de la leucémie.

Comme l’a déclaré un professeur de radiologie au sixième congrès
mondial de l'Association internationale des médecins pour la préven-
tion de la guerre nucléaire, la liste des troubles dus au rayonnement
est la suivante: anorexie, cessation de la production de cellules san-
guines, diarrhées, hémorragies, lésions à la moelle osseuse, convul-
sions, dommages vasculaires et collapsus radiovasculaire!>.

iv) L’inhalation de poussières radioactives pourrait avoir des effets
graves entraînant une issue fatale et des effets à long terme — fi-
bromes et cancers, perméabilité des membranes des culs de sac
alvéolaires s’accompagnant de symptômes tels que toux, essouffle-
ment, sensation d’étouffement conduisant à la mort par hypoxie,
pneumopathie et septicémie. Il n’y a aucun moyen de lutter contre
cette source d’infection sinon en recourant à des transferts massifs
de populations.

v) Ingestion. Parmi les radioéléments présents dans les retombées locales,
Piode-131 présente un risque particulier, notamment pour ce qui est
du cancer de la thyroïde. Les effets de l’ingestion de césium et de
strontium radioactifs ne se manifesteront que plus tard. Ils seront
évoqués à propos des effets à long terme.

Le rapport de l'OMS! souligne que «même dans le cas de ce qu’il est
convenu d’appeler un conflit nucléaire «limité», les victimes seraient réel-
lement innombrables ».

Il souligne que les catégories de blessures citées sont précisément celles
qui exigent la participation la plus large des services médicaux. Des brûlures

4 Op. cit., annexe 6, p. 165.

'S Herbert Abrams, «Chernobyl and the Short-Term Medical Effects of Nuclear War»,
dans les Actes du sixième congrès international de l'Association internationale des médecins
pour la prévention de la guerre nucléaire (IPPNW), Cologne, 1986, publiés sous le titre
Maintain Life on Earth!, 1987, p. 122-125.

16 Op. cit., annexe 6, p. 167.

56
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 119

du deuxième ou du troisième degré touchant vingt pour cent de la surface
du corps sont généralement considérées comme mortelles, sauf application
d’une thérapie intensive comportant une réhydratation massive, des soins
en milieu stérile, l'administration d’antibiotiques, divers actes chirurgicaux,
des soins infirmiers de caractère général ainsi qu’un régime diététique et un
traitement de soutien pendant plusieurs semaines en milieu hospitalier,
suivi d’une longue période de rééducation. Même avec les traitements
médicaux sophistiqués dont on dispose aujourd’hui, la mortalité sera élevée !7.

Dans ces conditions, l'OMS, organe d’experts, est tenue de s’intéresser
à la prévention et à la planification pour réduire au minimum les atteintes
à la santé et les souffrances lorsque la guérison complète est impossible.

On a estimé à quatre-vingts pour cent le nombre possible des victimes
chez les médecins. L'explosion d’une bombe unique d’une mégatonne au-
dessus d’une zone métropolitaine comme celle de Boston qui compte
2 844 000 habitants ferait, d’après les estimations de 1979 de la US Arms
Control and Disarmament Agency, 695 000 morts et 735 000 blessés.
Environ quatre-vingt-trois pour cent des 12 816 lits d'hôpital dont dispo-
sait Boston à la date de l’enquête seraient détruits, ce qui ne laisserait
pour les 735 000 survivants gravement blessés que 2135 lits et un corps de
médecins et d’infirmières fortement décimé 8.

Selon une autre étude, les brûlures — blessures particulièrement dou-
loureuses — posent des problèmes médicaux spéciaux et exigent des soins
minutieux et spécialisés !?. Montréal, ville de 2 millions d'habitants, avait
(en 1983) les moyens nécessaires pour soigner six grands brûlés. On a
estimé que l’ensemble de l’Amérique du Nord ne disposait que de deux
mille cinq cents lits pour cette catégorie de blessés. Or, l'explosion d’une
bombe d’une mégatonne au-dessus de Montréal pourrait porter à une
dizaine de milliers le nombre des personnes nécessitant les moyens médi-
caux en question, moyens qui, pour aggraver les choses, sont générale-
ment concentrés dans les villes et auront donc été détruits.

D'ailleurs, quelle que soit leur spécialisation, les praticiens exercent le
plus souvent dans un rayon de quelques kilomètres autour des villes — à
Québec par exemple on trouve dans un rayon de 6 ou 7 kilomètres cin-
quante pour cent de l’ensemble des médecins 2°.

Que les moyens médicaux soient tout à fait insuffisants pour faire face
à une guerre nucléaire, c’est ce qu’établit de façon concluante une étude
déjà mentionnée?!. Cette étude révèle que, dans l'hypothèse d’une attaque
nucléaire et en admettant que les moyens médicaux soient largement
épargnés :

17 Op. cit., annexe 6, p. 169.

18 Ibid.

1? Don G. Bates, « Medical and Ecological Effects of Nuclear War», McGill Law Jour-
nal, 1983, vol. 28, p. 722-724.

20 Jhid., p. 274.

2 Herbert Abrams, «Chernobyl and the Short-Term Medical Effects of Nuclear War»,
op. cit., p. 127.

57
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 120

«Les disparités sont importantes: 273 000 lits d'hôpital disponibles
contre une demande de 17,6 millions; quelques lits pour grands
brûlés contre une demande de 5,3 millions; 15 000 lits pour patients
nécessitant des soins intensifs contre une demande de 6,7 millions.
S'agissant du personnel essentiel, 48 000 médecins là où il en fau-
drait 1,3 million; 150 000 infirmières diplômées là où il en faudrait
6,7 millions et 17 000 techniciens médicaux là où il en faudrait 450 000.
Si l’on sait par exemple que 14 000 unités de sang complet sont dis-
ponibles alors que 64 millions d’unités seraient nécessaires, on peut
facilement mesurer les difficultés que présenterait la prise en charge
effective par les services médicaux des millions de survivants ayant
besoin de soins. »??

Des années avant la publication du rapport de l'OMS, de nom-
breuses études détaillées ont été consacrées aux effets de la guerre nu-
cléaire sur la santé. C’est ainsi que l’association japonaise des médecins
opposés à la bombe A et à la bombe H a nommé une commission inter-
nationale de spécialistes médicaux pour l'étude des effets biologiques des
retombées radioactives générées par les essais nucléaires dans le Paci-
fique en 1954. Il a été constaté que le bateau de pêche japonais Fukuryu
Maru avait été contaminé alors qu’il se trouvait à 80 milles de distance
de la zone présumée dangereuse. Ses vingt-trois membres d'équipage
présentaient des symptômes du mal des rayons et l’on a constaté la pré-
sence de substances fissiles dans leurs organes. L’un d’entre eux est mort.
Le bateau était devenu radioactif, les particules qui en provenaient don-
nant le mal des rayons aux animaux et ayant des effets génétiques sur les
plantes.

On péchait encore en divers points du Pacifique, huit mois après l’explo-
sion, du poisson contaminé et impropre à la consommation humaine. Des
récoltes dans plusieurs régions du Japon ont été touchées par des pluies
radioactives. Les experts médicaux qui ont unanimement formulé ces
conclusions venaient notamment de: Paris, Afrique orientale, Berlin,
Santiago, Tchécoslovaquie, Moscou et Mukden*.

Il est normal que l'OMS s’informe sur une question d’une importance
essentielle pour la prévention et la planification — la question des obliga-
tions des Etats au regard du droit international. L’arme considérée est-elle
licite? L'utilisation d’une telle arme par un Etat constitue-t-elle une viola-
tion de ses obligations au regard du droit international ou de la Constitu-
tion de l'OMS? Etant l’instance mondiale de coordination en matière de
santé publique, l'OMS est statutairement tenue d’établir des plans pour
faire face à l'éventualité d’un cataclysme nucléaire. Elle a le droit de con-
naître la réponse à ces questions. Pour pouvoir s'acquitter de la mission

22 Herbert Abrams, p. 127, citant Abrams, «Medical Resources after Nuclear War:
Availability v. Need», Journal of the American Medical Association, 1984, p. 252, 653-
658.

23 Singh et McWhinney, Nuclear Weapons and Contemporary International Law, 1989,
p. 124.

58
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 121

qui lui incombe en vertu de sa Constitution, elle doit savoir quelles sont
les obligations réciproques des Etats découlant de cette même Constitu-
tion. Je ne saurais admettre que l'OMS puisse se voir refuser des préci-
sions aussi essentielles — et plus encore le droit de les demander.

Il est difficile de prétendre que l'OMS n’a rien à voir dans cette affaire.
Pour ma part, je lui reprocherais plutôt de manquer au sens de ses
responsabilités si elle se désintéresserait de la question.

De fait, et très logiquement, elle se préoccupe depuis des années du
problème et la démarche qui l’a amenée à demander à la Cour un avis sur
les aspects juridiques n’est qu’un élément — un élément indispensable —
d’un effort de réflexion plus vaste sur la manière de s'acquitter de cette
partie de sa mission. Rien dans le dossier soumis à la Cour n’indique
qu’une protestation ait jamais été émise au sujet des enquêtes relatives
aux armes nucléaires que l'OMS mène depuis 1966.

Un rapprochement peut ici être fait avec les armes chimiques et bacté-
riologiques dont POMS a préconisé l’interdiction «à titre de mesure indis-
pensable au succès des efforts déployés en faveur de la santé humaine»
(rés. 23.53 de l’Assemblée mondiale de la Santé, adoptée en 1970). Nul ne
s'est élevé à cette occasion contre une prétendue «intrusion» dans le
domaine de la réglementation proprement dite. La démarche faite auprès
de la Cour reflète non pas un souci de réglementation mais un désir
d’information. Si l'OMS n’a pas été considérée comme transgressant les
limites de sa sphère de compétence lorsqu'elle a demandé linterdiction
même des armes chimiques et bactériologiques, on voit mal comment elle
pourrait être accusée d’une telle transgression quand elle se borne à
demander des précisions au sujet des armes nucléaires.

3. Effets à moyen terme et à long terme sur la santé

Les conclusions ci-dessus, qui découlent d’une étude des effets à court
terme, sont corroborées par l’analyse des effets à moyen terme et à long
terme”.

Le plus grand risque, nous dit-on, provient de l’iode-131, qui pénètre
dans l’organisme principalement par l’intermédiaire du lait de vache. La
rapidité avec laquelle l’iode-131 passe de la bombe à l’atmosphère, puis à
l'herbe, à l’animal, à son lait et finalement à l’être humain est surprenante
et on a détecté des concentrations élevées de cet élément à des milliers de
kilomètres du théâtre d’essais nucléaires. L’iode radioactif se concentre
dans la glande thyroïde, en détruisant le tissu et provoquant, après une
période de latence, un cancer de la thyroïde?*.

La période de l’iode-131 n’est que de huit jours mais le strontium-90 et
le céstum-137 sont des nucléides qui ont des périodes de vingt-neuf et
trente ans respectivement. La lenteur avec laquelle redescendent les
retombées à l'échelle mondiale ne réduit donc pas appréciablement

2 Voir le rapport de l'OMS, op. cit., annexe 7.
25 Jbid., 165.

59
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 122

l’activité des nucléides en question. Lorsqu'ils se déposent, ils sont empri-
sonnés dans les couches superficielles du sol où ils sont absorbés par les
végétaux dont se nourrissent les animaux. Ils sont ingérés par l’homme
quand il consomme des légumes ou de la viande contaminée et con-
tribuent à l’augmentation de l'incidence du cancer. Il n’existe aucun
moyen rapide de débarrasser l’organisme de ces éléments carcinogènes
une fois qu’ils ont été ingérés?6. |

Le strontium se comporte comme le calcium dans l’organisme où il
s’accumule dans les os et les dents, de telle sorte qu’une source d’irradia-
tion se trouve à proximité de la moelle osseuse qui est particulièrement
sensible. Le césium s’accumule dans les cellules, à proximité immédiate de
PADN du noyau cellulaire?7.

Les radiations ionisantes ont des effets néfastes sur le système immu-
nitaire, dont pratiquement tous les éléments sont sensibles à l’irradiation.
Les rayonnements ultraviolets «durs» ont également des effets destruc-
teurs sur le système immunitaire.

Les effets à long terme font à l'OMS un devoir plus impérieux encore
de veiller à la prévention et à la planification afin de réduire au minimum
les souffrances humaines *#, même là où il n’y a pas de guérison possible.

Parmi les effets à long terme, on peut citer aussi bien les séquelles des
blessures subies lors de l’explosion que les effets à long terme de l'exposition
au rayonnement et les problèmes de santé provoqués par la désorganisation
et la destruction des services de soins. Ces effets sont bien résumés dans le
rapport du Directeur général de l'OMS à la quarante-sixième Assemblée
mondiale de la Santé (doc. A46/30 du 26 avril 1993). Ceux qui survivraient
aux explosions nucléaires auraient encore à souffrir de plaies persistantes,
de brûlures étendues et suppurantes, d’infections de la peau, d'infections
gastro-intestinales et de traumatismes psychiques (ibid., par. 20).

On sait que la surexposition aux rayonnements entraîne l’effondre-
ment du système immunitaire de l'organisme. Les rayonnements ionisants,
selon le rapport susmentionné, réduisent la population des lymphocytes-T
auxiliaires et augmentent celle des lymphocytes-T suppresseurs, ce qui
accroît la vulnérabilité des victimes aux infections et aux cancers (ihid.,
par. 21).

Ceux qui survivront à une explosion nucléaire et les populations des
zones contaminées seront menacés de cancer et de lésions génétiques, le
risque dépendant de la dose de rayonnement reçue (ibid., par. 23)2°.

26 Rapport de l'OMS, op. cit., p. 175-176.

27 Ibid., p.176.

78 Sur les effets à long terme, voir aussi Z. Dienstbier, « Long-Term Medical Effects of
Nuclear War», dans les Actes du congrès de l'IPPNW, op. cit., p. 130 et suiv.

2 On estime qu’en cas d'irradiation corporelle totale par absorption d’une dose de
1 Gy, quatre à onze pour cent des survivants seraient, tout au long de leur vie, menacés
de mourir d’une forme quelconque de cancer. Le Gy est «l’unité SI de dose absorbée; elle
est égale à l’énergie communiquée par l’irradiation ionisante à une masse de matière sur
la base d’un joule par kilogramme» (McGraw-Hill Dictionary of Scientific and Technical
Terms, 2° éd., p. 696).

60
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 123

L'exposition au rayonnement alpha du plutonium engendre une insta-
bilité chromosomique qui peut se transmettre à la descendance et provo-
quer l’apparition de cancers dans les générations suivantes (doc. A46/30
du 26 avril 1993, par. 24). En outre, les effets de l’irradiation interne
résultant de l’inhalation ou de l’ingestion de matériaux radioactifs sont
plus importants qu’on ne le pensait à l’origine (ibid. )

Il est également à noter que les établissements de santé publique et les
centres de soins seraient détruits par une explosion nucléaire, la porte
étant ainsi ouverte à la propagation des maladies. Les sources
d’approvisionnement en eau seraient contaminées non seulement par la
radioactivité, mais aussi par des bactéries pathogènes et par des virus. Les
installations de traitement des eaux usées et d'élimination des déchets
seraient presque totalement détruites (ibid., par. 29).

Par surcroît:

«La présence d’un grand nombre de cadavres d'hommes et
d'animaux en putréfaction ainsi que l'accumulation des déchets non
traités et des eaux usées favoriseraient la prolifération des mouches
et autres insectes. Des maladies comme la salmonellose et la shigel-
lose, Phépatite infectieuse, la dysenterie amibienne, le paludisme, le
typhus, les infections à streptocoque et à staphylocoque, les infec-
tions respiratoires et la tuberculose prendraient des proportions épi-
démiques dans de vastes régions.» (/bid., par. 30.)

Tout cela reléve par excellence de Ja mission constitutionnelle et des com-
pétences médicales de l'OMS.

Non moins importants sont les effets à long terme sur la santé de la
désorganisation, consécutive aux atteintes à l’environnement, de l’approvi-
sionnement en produits alimentaires à l’échelon régional ou mondial, qui
aboutit 4 une dégradation de la santé et 4 une diminution de la résistance
à la maladie. Un échange nucléaire multiple pourrait aboutir à un hiver
nucléaire qui causerait une famine mondiale.

4. L'apparition d’épidémies dévastatrices

Les glandes et organes du corps qui assurent une immunité naturelle
contre linfection sont, selon les auteurs qui ont écrit sur la question, par-
ticulièrement sensibles aux radiations. «De ce fait, et compte tenu de la
désintégration sociale, les maladies contagieuses se propageraient rapide-
ment sous des formes particulièrement graves. » 50

On assisterait au retour de maladies telles que la peste, la variole, le
choléra et la fièvre typhoïde, aujourd’hui largement disparues, dont
l'humanité est protégée par une bonne alimentation, l’hygiène et des pro-

30 Abrams et Von Kaenel, «Medical Problems of Survivors of Nuclear War: Infection
and the Spread of Communicable Disease» New England Journal of Medicine, 1981,
vol. 305, p. 1226, cité dans Bates, «The Medical and Ecological Effects of Nuclear War»,
op. cit., p. 726.

61
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 124

grammes d’immunisation. La guerre nucléaire porterait un coup grave à
cette barrière protectrice! et affaiblirait en outre la résistance organique
et glandulaire du corps aux maladies en question.

Le rapport sur la santé mondiale de 1996, publié par l'OMS le 20 mai
1996, met en garde contre une inquiétante recrudescence des maladies
infectieuses due notamment à l’affaiblissement des systèmes immunitaires
de la population*?. Le rapport souligne que «nous sommes au bord d’une
crise mondiale en matière de maladies infectieuses», avec dix-sept millions
de morts par an. Sur les 5,72 milliards d’individus vivant sur la planète,
jusqu’à cinquante pour cent risqueront de contracter une foule de mala-
dies endémiques — maladies anciennes comme la tuberculose et le palu-
disme qui font une réapparition ou maladies nouvelles à issue fatale
comme l’ebola qui est pour le moment inguérissable. Les maladies
diarrhéiques — choléra, typhoïde et dysenterie — qui sont causées par
l’eau ou les aliments contaminés tuent des millions de personnes chaque
année. Si telle est la situation dans les sociétés relativement organisées
d’aujourd’hui, il est évidemment fort à craindre que ne se déclarent des
épidémies impossibles à maîtriser dans le contexte de désintégration
sociale, de désagrégation des systèmes d’assainissement, notamment dans
les villes, et d’affaiblissement du système immunitaire engendré par la
guerre nucléaire. L’'OMS a nécessairement ia un important rôle constitu-
tionnel à jouer.

5. La pertinence du dossier médical soumis à la Cour

Ce bref résumé du dossier médical soumis à la Cour montre:

a) qu’il n’est pas sérieux d’attendre qu’une catastrophe nucléaire se pro-
duise pour prendre des initiatives en matière de services médicaux ;

b) que la plupart des atteintes à la santé dues à la bombe sont incu-
rables;

c) qu’une famine à l’échelle planétaire, avec son cortège de conséquences
désastreuses pour la santé humaine, est à redouter dans l’éventualité

P ros
d’une guerre nucléaire;

d) qu'il est nécessaire de faire des plans à l’avance pour que services de
premiers secours et fournitures soient rapidement disponibles dans
une telle éventualité ;

e) qu'il est nécessaire de faire des plans à l’avance en vue de l’éducation
du public, de la recherche médicale et de l’enseignement médical;

f) qu'il faut savoir quelles sont exactement les obligations des Etats au
regard du droit international s’agissant des effets sur la santé de
l'emploi des armes nucléaires;

p

3! Bates, op. cit.

32 Information diffusée par l'International Herald Tribune du 21 mai 1996, p. 10, et The
Guardian Weekly du 26 mai 1996. Selon le rapport, «dans cette course a la suprématie, les
microbes ont une avance considérable».

62
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 125

g) qu'il faut savoir quelles sont exactement les obligations des Etats au
regard du droit international s’agissant des effets de l’emploi des
armes nucléaires sur l’environnement;

h) qu'il faut savoir quelles sont exactement les obligations des Etats au
regard de la Constitution de l'OMS s’agissant de l’emploi des armes
nucléaires ;

i) que l'OMS est vitalement intéressée, en vertu de sa Constitution, aux
conséquences médicales d’une guerre nucléaire.

On peut mettre en lumière de façon plus frappante la pertinence du
dossier médical en évoquant une conséquence particulière, à savoir l'effet
cancérigène de la bombe, car l’arme nucléaire peut indubitablement être
décrite comme l’invention la plus cancérigène de tous les temps. La ques-
tion de la licéité des agents cancérigènes, à quelque échelle qu’ils opèrent,
entre déjà dans le champ des préoccupations de l'OMS. C’est ainsi que la
licéité de la commercialisation d’un médicament augmentant le risque de
cancer du col ou de l'utérus, par exemple, est une question qui regarde
évidemment l'OMS puisqu'elle devra adopter des stratégies différentes
selon que le médicament est licite (et donc accessible à tous) ou illicite (et
donc d’un accès probablement plus difficile).

D’aucuns contesteront le parallèle ainsi établi entre le problème de la
licéité des armes nucléaires et celui de la licéité d’un médicament en fai-
sant valoir que, licite ou non, l’arme sera utilisée par ceux qui désirent
Pemployer. Mais c’est là une distinction que ne saurait faire la Cour dont
l’action présuppose une collectivité régie par la règle de droit et cons-
tituée d’Etats résolus à respecter la règle du droit. Une arme de guerre
licite diffère grandement dans son statut d’une arme dont l’utilisation est
bannie par le droit et POMS est en droit de savoir à quelle catégorie
appartient telle ou telle arme.

On ne voit donc guère comment distinguer logiquement entre l’intérêt
que POMS porte à la licéité d’un médicament cancérigène et celui qu’elle
porte à la licéité d’une arme à effets cancérigènes. Si son attitude est légi-
time dans le premier cas — et nul ne doute qu’elle le soit — pourquoi ne
le serait-elle pas dans le second? Le rôle que d’autres organes des Nations
Unies sont appelés à jouer touchant les facettes politiques du problème
ne saurait déposséder l'OMS de son rôle à l'égard des facettes médicales
de ce même problème.

Cet aperçu de la réalité médicale met en évidence de nombreux aspects
qui intéressent manifestement l'OMS dans l’accomplissement de sa mis-
sion constitutionnelle. I] fournit en outre les grandes lignes du cadre fac-
tuel où replacer les divers principes pertinents du droit international — et
notamment du droit international humanitaire. Si les préoccupations
humanitaires sont le facteur dont dépend l’entrée en action des principes
du droit humanitaire, il ressort à l'évidence du résumé qui précède des
effets de la guerre nucléaire sur la santé que ces principes ont un rôle à
jouer dans le présent contexte.

63
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 126

6. L'expérience d’Hiroshima et de Nagasaki

Comme chacun sait, même une catastrophe de relativement faible
envergure comme celle de Tchernobyl impose aux services de santé
nationaux une charge qui dépasse leur capacité. Une nation victime d’une
attaque nucléaire serait sans recours car, si riche soit-elle, ses services
médicaux seraient pratiquement anéantis. Une attaque nucléaire d’une
portée comparativement modeste, comme celle d’Hiroshima ou de Naga-
saki, a suffi a paralyser et à détruire les services de santé d’un pays bien
organisé. Comme l’a souligné Henry Kissinger dans son ouvrage intitulé
Nuclear Weapons and Foreign Policy:

«En temps normal, un hôpital doit affecter cinq personnes au
service d’un seul malade. On a calculé qu’à Nagasaki il fallait, avec
le niveau de soins médicaux le plus rudimentaire, deux personnes
pour veiller sur chaque survivant. Les habitants d’une zone touchée
seraient tous soit blessés soit occupés à soigner des blessés.

De toute façon, il sera impossible de dispenser aux blessés les soins
médicaux voulus, car la plupart des hôpitaux et la grande majorité
du personnel médical se trouveront eux-mêmes dans la zone visée. »

Il suffit de se reporter à ce qu’ont écrit des médecins après Hiroshima
et Nagasaki pour mesurer à quel point les services médicaux peuvent se
révéler inadéquats après un épisode nucléaire, surtout s’ils sont pris par
surprise. On peut évoquer ici le récit du docteur Michihiko Hachiya,
intitulé Hiroshima Diary: The Journal of a Japanese Physician, August 6-
September 30, 1945%.

Les innombrables documents que nous possédons sur l’état dans lequel
une attaque nucléaire laisse la société qui en est victime insistent tous sur
la désintégration de l’ensemble des services de santé, débouchant sur le
spectacle affligeant d’êtres humains errant par milliers, la chair en lam-
beaux, les prunelles désagrégées et les sens paralysés par le souffle et les
radiations, cherchant une aide et n’en trouvant aucune au milieu de la
désolation générale *. Ce genre de scène, triste séquelle d’une attaque
nucléaire «de portée modeste», Hiroshima et Nagasaki en ont été témoins,
de nombreux documents en font foi. On peut en escompter la répétition
partout où seront utilisées des armes nucléaires. C’est la un cauchemar
pour ceux qui ont la responsabilité de la santé publique et toute institu-
tion s’occupant de la santé à l’échelle mondiale a besoin de savoir si le

33 1957, p. 70.
34 University of California Press, 1955.
35 Voici un extrait de ce récit:

«Et ils n’avaient plus de visage. Leurs yeux, leur nez et leur bouche avaient été
calcinés et on aurait dit que leurs oreilles avaient fondu. Il était difficile de distinguer
la face antérieure de la face postérieure de leur corps. Un soldat dont ne restaient du
visage que les dents qui saïllaient me demanda de l’eau mais je n’en avais pas. Je
joignis les mains et priai pour lui. I ne parla plus. Ses derniers mots avaient sans
doute été pour demander de l’eau.» (P. 15.)

64
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 127

seul agent capable d’engendrer de telles conséquences a ou n’a pas sa
place dans l’ordre juridique international et est donc permis ou banni.

IH. QUESTIONS RELATIVES À LA COMPETENCE DE L’OMS

1. Les objections à la compétence de l'OMS

Sur les cent quatre-vingt-neuf Etats qui étaient membres de POMS au
19 mai 1994, neuf seulement ont soutenu devant la Cour que l'OMS n'avait
pas compétence pour présenter sa demande, à savoir Allemagne, l'Australie,
les Etats-Unis d'Amérique, la Finlande, la France, l'Italie, les Pays-Bas, la
Russie et le Royaume-Uni. On notera qu’une puissance nucléaire, la Chine,
ne figure pas au nombre des pays qui ont contesté la compétence de POMS.

A l'encontre de la compétence de l'OMS, deux arguments principaux
ont été avancés:

a) la question de la licéité de l’emploi des armes nucléaires n’est pas du
ressort de POMS, dont la compétence est limitée aux effets des armes
nucléaires sur la santé humaine et l’environnement;

b) POMS n’a pas d'intérêt spécial en la matière et reconnaître sa com-
pétence reviendrait en fait à élargir le champ de ses activités.

Ainsi, la France a soutenu devant la Cour que:

«L’OMS n’a pas davantage compétence pour poser la question
qu’elle n’en aurait elle-même pour déclarer illicite l’utilisation de tel
ou tel type d’armes ou pour se prononcer sur la conformité au droit
international de tel ou tel conflit; elle n’a, dans ce domaine, pas la
moindre compétence.» (CR 95/23, p. 56.)

La France a en outre déclaré voir dans la démarche de l'OMS «un véri-
table détournement des fonctions consultatives de la Cour et, pour tout
dire, une dérive assez préoccupante» (ibid., p. 56-57).

Etant lourds de conséquences, tant pour la compétence consultative de
la Cour qu’en ce qui concerne la délimitation du champ légitime d’activité
des institutions spécialisées, ces arguments méritent d’être soigneusement
examinés.

L’OMS ne dispose d’aucun moyen pour prévenir une guerre nucléaire
et, en posant sa question, elle ne se mêle en aucune manière des causes
d’une guerre nucléaire. Elle demande simplement des précisions. Ces pré-
cisions peuvent avoir pour effet d'appeler l’attention sur la nécessité
de prévenir une guerre nucléaire. Mais, d'un autre côté, à supposer
que quelque chose puisse être fait sur le plan médical après une attaque
nucléaire, elles pourraient être utiles à l'OMS aux fins des préparatifs
nécessaires. J’ai déjà souligné que, même dans l’hypothèse où un pays
entier serait détruit, il y aurait un besoin urgent de services médicaux dans
des Etats voisins. Les obligations de l'OMS en pareil cas se définiraient par
référence aux alinéas d) et e) de l’article 2 de sa Constitution, qui lui
enjoignent expressément de prêter assistance dans les situations d'urgence
et de fournir des services et dispositifs médicaux aux groupes spéciaux.

65
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 128

C’est donc une erreur de voir dans la démarche de POMS une ma-
nœuvre pour s’immiscer dans la problématique de la prévention de la guerre
nucléaire. L’OMS s’en tient strictement à son mandat en sollicitant les
précisions dont elle estime avoir besoin pour s’acquitter de son obligation
constitutionnelle de se préparer à prêter assistance en cas de guerre
nucléaire. Là encore, le parallèle avec la guerre bactériologique ou chi-
mique vient à l’esprit. La stratégie qu’adopte l'OMS pour se préparer à
faire face aux problèmes médicaux qui découlent de ce type de guerre est
nécessairement différente selon que les armes employées sont considérées
comme licites et reconnues par le droit international ou comme illicites et
proscrites en toutes circonstances.

2. L'importance de l'interrogation relative à la Constitution
de l'OMS

La Cour a, dans le passé, souligné combien il est important de donner
un avis à une institution spécialisée lorsque est en cause l’acte constitutif
de cette institution et elle l’a d’ailleurs fait à propos de la Constitution de
l'OMS elle-même (/nterprétation de l'accord du 25 mars 1951 entre
l'OMS et l'Egypte, CI. J. Recueil 1980, p. 87. Voir ci-dessus, p. 108).

Comme l’a observé la Cour dans la réponse qu’elle a donnée à la
demande d’avis consultatif de l’Assemblée générale sur la licéité des
armes nucléaires :

«Quels que soient les aspects politiques de la question posée, la
Cour ne saurait refuser un caractère juridique à une question qui
l'invite à s'acquitter d’une tâche essentiellement judiciaire, à savoir
l’appréciation de la licéité de la conduite éventuelle d'Etats au regard
des obligations que le droit international leur impose.» (C.LJ.
Recueil 1996, p. 234, par. 13.)

Il est d’autant plus important de respecter ce principe dans le cas d’une
demande d’interprétation de l’acte constitutif d’un organe que le carac-
tére juridique de la question en jeu est indubitable et que, par surcroit, la
Cour trouve là l’occasion de fournir aux entités qui composent le système
des Nations Unies une assistance des plus concrètes. La question posée
est en prise directe à la fois avec le droit et avec l’activité de l’Organisa-
tion. Bref, c’est le type de question qu’à mon avis la Cour est tenue
d'examiner.

Je dois à mon grand regret me désolidariser de la conclusion de la Cour
selon laquelle «POMS n’est pas habilitée à demander un avis portant sur
l'interprétation de sa Constitution à l’égard de questions qui se situent en
dehors du cadre de ses fonctions» (avis consultatif, par. 28). Dire que la
question «se situe en dehors du cadre de ses fonctions» c’est déjà inter-
préter la Constitution de l'OMS et, en formulant cette conclusion, la
Cour donne en fait une interprétation de la Constitution de POMS en
réponse à la demande que cette dernière lui a adressée. J’ai également du

66
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 129

mal à admettre qu’un organe des Nations Unies habilité à solliciter un
avis consultatif sur une question de droit n’ait pas compétence pour
demander une interprétation de sa propre Constitution.

3. Les fonctions constitutionnelles de l'OMS

L’OMS a un certain nombre de fonctions qui ont un lien avec la ques-
tion posée à la Cour, plusieurs ayant été évoquées plus haut dans la pré-
sente opinion. L'article 2 de sa Constitution mentionne en particulier les
fonctions qui sont énumérées ci-après, avec indication de l’alinéa perti-
nent:

1) agir en tant qu’autorité directrice et coordinatrice, dans le domaine
de la santé, des travaux ayant un caractère international (art. 2 a));

2) établir et maintenir une collaboration effective avec les Nations
Unies, les institutions spécialisées, les administrations gouvernemen-
tales de la santé, les groupes professionnels ainsi que telles autres
organisations qui paraîtraient indiquées (art. 2 b));

3) fournir l’assistance technique appropriée et, dans les cas d’urgence,
l’aide nécessaire à la requête des gouvernements et sur leur accepta-
tion (art. 2 d));

4) fournir ou aider à fournir, à la requête des Nations Unies, des ser-
vices sanitaires et des secours à des groupements spéciaux tels que les
populations des territoires sous tutelle (art. 2 e));

5) proposer des conventions, accords et règlements, faire des recom-
mandations concernant les questions internationales de santé et
exécuter telles tâches pouvant être assignées de ce fait à l’Organisa-
tion et répondant à son but (art. 2 &));

6) stimuler et guider la recherche dans le domaine de la santé (art. 2n));

7) favoriser l’amélioration des normes de l’enseignement et celles de la
formation du personnel sanitaire, médical et apparenté (art. 2 o));

8) fournir toutes informations, donner tous conseils et toute assistance
dans le domaine de la santé (art. 2 g));

9) aider à former, parmi les peuples, une opinion publique éclairée en
ce qui concerne la santé (art. 2 r));

10} d’une manière générale, prendre toute mesure nécessaire pour at-
teindre le but assigné à l’Organisation (art. 2 v)).

Je reviendrai sur ces diverses fonctions dans la suite de la présente
opinion. A ce stade, je me bornerai à appeler l’attention sur la façon dont
jouent les dispositions constitutionnelles susmentionnées dans les secteurs
d’activité où se pose la question des armes nucléaires.

1) Coordination, dans le domaine de la santé, des travaux ayant un carac-
tére international (art.2 a))

Les obligations de l'OMS aux termes de l’article 2 peuvent être résumées
comme suit: «Aux termes de sa Constitution, la premiére fonction de

67
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 130

POMS est d’agir en tant qu’autorité directrice et coordonnatrice, dans le
domaine de la santé, des travaux ayant un caractère international. » *
Entre dans le cadre de cette fonction le soin de «[mettre] au point des
stratégies, des principes et des programmes pour donner effet aux poli-
tiques [retenues]».

L’OMS ne peut pas agir en tant qu’autorité directrice et coordinatrice,
dans le domaine de la santé, des travaux ayant un caractère international
si elle doit mener son action sans être renseignée sur le caractère — licite
ou non — de la plus grave des menaces d'origine humaine à la santé de
Phumaniteé.

La disposition considérée met d’autre part en lumière le fait que POMS
s’intéresse aux travaux «dans le domaine de la santé». Cette expression
vise évidemment, comme je l’ai déjà souligné, non seulement la fonction
curative des services de santé mais aussi leur rôle de prévention et de
planification qui fait partie intégrante de la mission d’un service médical
moderne.

Comme je l’ai déjà souligné, il faut, pour établir des plans permettant
de faire face aux situations imprévues, connaître le contexte juridique
dans lequel s’inscrit telle ou telle activité dangereuse et cette considéra-
tion revêt une importance particulière dans un monde où de nombreux
affrontements violents font simultanément rage. Le risque d’une escalade
de l’un de ces conflits ne peut jamais être écarté et si l’arme nucléaire est
une arme de guerre licite, tel conflit pourrait, de façon tout à fait «licite»,
s’embraser en une guerre nucléaire.

ii) Collaboration avec les Nations Unies, les institutions spécialisées, etc.

(art. 2 b))

L’OMS fait partie du système des Nations Unies, qui a pour vocation
de faire triompher les buts et objectifs de celles-ci. Elle a un rôle de pre-
mier plan à jouer dans la coordination, avec les autres institutions spé-
cialisées et les groupes professionnels, de l’action concernant les consé-
quences médicales négatives que comportent les armes nucléaires. Par
exemple, les effets des armes nucléaires sur les récoltes et la famine
mondiale qui en résulterait appellent de toute évidence une collaboration
avec des institutions comme l'Organisation des Nations Unies pour
l'alimentation et l’agriculture. Les groupements professionnels de
médecins dans le monde entier doivent être avertis des effets médicaux
des armes nucléaires. L'OMS doit assurer la liaison avec les organisations
médicales au plan mondial, leur communiquer des renseignements, leur
signaler les dangers médicaux et les inciter à se préparer à faire face à des
situations critiques sur le plan médical. Il lui faut pour le moment s’ac-
quitter de toutes ces tâches sans savoir si les armes en cause sont licites
ou non.

36 Inventaire des Activités de l'ONU dans le domaine des droits de l'homme, 1992, p. 30,
par. 234.

68
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 131
ili) Cas d'urgence (art. 2 d))

Qu’on ne puisse s’en remettre aux services nationaux de santé pour
gérer les conséquences d’une attaque nucléaire, je l’ai déjà expliqué en
détail, J'ai également décrit la situation de fait qui a existé à Hiroshima et
à Nagasaki. Ces réalités, dont il n’est nulle part question dans l’avis de la
Cour, font de l'OMS une source toute désignée d’assistance pour les gou-
vernements nationaux aux prises avec les circonstances de crise engen-
drées par une attaque nucléaire. Si l’arme nucléaire est une arme licite,
POMS n’en est que plus impérieusement tenue de se préparer à jouer le
rôle en question. Elle serait bien évidemment la seule instance interna-
tionale à laquelle la nation touchée pourrait demander de laide. Tout
cela cadre parfaitement avec la mission de l'OMS d'encourager «la
rationalisation et la mobilisation des ressources en faveur de la santé» >’.

Le mandat que l'OMS tient de sa Constitution est d’être prête à fournir
les services médicaux requis dans les situations d'urgence.

iv) Fourniture, à la requête des Nations Unies, de services sanitaires et
de secours aux groupes spéciaux (art. 2 e))

Les personnes irradiées au cours d’une attaque nucléaire constitueraient
un groupe spécial au sens de la clause susmentionnée. Il y aura des victimes
loin du théâtre de l'explosion — à des centaines ou à des milliers de kilo-
mètres de là. Des Etats non belligérants dans un rayon très étendu auront
besoin d’assistance. L’OMS est la seule institution vers laquelle ils pourront
se tourner. Le cataclysme d’une attaque nucléaire susciterait, quel que soit
le pays touché, des problèmes sanitaires d’une telle ampleur que TOMS
serait la seule entité à laquelle les Nations Unies pourraient s'adresser pour
obtenir des services spéciaux. L’OMS ne peut se laisser surprendre par une
telle éventualité, surtout si elle se situe dans le cadre de la légalité.

v) Initiatives normatives (conventions, accords et règlements) (art. 2 k))

Si l'emploi à la guerre d’armes nucléaires est licite, POMS devra prendre
Pinitiative de faire élaborer des conventions, accords et règlements sur
des questions telles que l’échange de connaissances et de moyens en vue
du traitement des victimes des radiations. Comme aucun pays ne sera en
mesure de prendre seul en charge l’ensemble de ces victimes, il faudra
envisager une assistance médicale mutuelle au cas ot la catastrophe se
produirait. Les responsabilités constitutionnelles de POMS en matière de
conventions, d’accords et de règlements entrent alors en jeu. Si une
convention médicale internationale offre le meilleur moyen de fournir les
secours médicaux d'urgence à un pays touché par une attaque nucléaire,
à quelle institution sinon à l'OMS appartient-il d’en prendre l'initiative?

37 Op. cit. ci-dessus note 36.

69
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 132

vi) Recherche (art. 2 n))

Comme l’indique l’étude des Nations Unies déjà citée:

«L'Organisation réunit des experts internationaux dans le domaine
de la santé et sert de terrain neutre pour assimiler, analyser, faire la
synthèse et largement diffuser des renseignements d’intérét pratique
pour les pays en vue de résoudre leurs problèmes de santé. » *8

Les connaissances médicales touchant les lésions par rayonnement et
leur traitement ne cessent de s’enrichir grâce à la recherche. La coopéra-
tion s'impose dans ce domaine. La responsabilité de l’organiser incombe
largement à POMS qui, surtout si ’arme nucléaire est une arme de guerre
licite, ne pourrait guère se dispenser de planifier la coordination et la dif-
fusion des travaux scientifiques en la matière.

Les témoignages que nous possédons sur Hiroshima et Nagasaki mon-
trent combien les médecins généralistes étaient mal préparés à traiter les
lésions par irradiation*”.

vil) Amélioration des normes de l'enseignement et de la formation (art. 2 o))

Favoriser l'amélioration des normes de l’enseignement et de ia forma-
tion est une autre tâche entrant dans le cadre considéré. Pour faire face
aux conséquences médicales de la guerre nucléaire, un effort spécial doit
être fait au niveau de l’enseignement et de la formation, surtout si l’arme
nucléaire est licite.

vil) Education du public (art. 2 q) et 2 r))

Cette tâche, qui est visée aux alinéas g) et r) de l’article 2 de la Constitu-
tion de l'OMS, fait l'objet de développements ailleurs dans la présente
opinion. Je me bornerai à souligner dans le présent contexte que le rapport
de l'OMS insiste sur la contribution que peut apporter l'Organisation «en
diffusant systématiquement des informations sur les conséquences sani-
taires que pourrait avoir un conflit nucléaire». On continue de constater,
dix ans après l'accident de Tchernobyl, des lésions par rayonnement impu-
tables à Paccident, ce qui vient rappeler régulièrement au monde combien
il importe de renseigner le public à l’avance sur les précautions à prendre
en cas d’exposition aux rayonnements. Ignorant dans son ensemble le
danger que présentaient les rayonnements, la population de Tchernobyl n’a
pas su, d’après les rapports médicaux qui viennent maintenant au jour,
limiter, par des mesures appropriées, le dommage causé à la santé par les
radiations. Le prix à payer en termes de santé humaine pour cette igno-
rance est énorme. Assurer la diffusion des renseignements en question entre
manifestement dans le cadre des fonctions constitutionnelles de l'OMS.

*8 Op. cit. ci-dessus note 36.

°° Voir Hiroshima Diary: The Journal of a Japanese Physician, August 6-September 30,
1945, op. cit. ci-dessus note 34.

40 Op. cit. ci-dessus note 13, p. 5, par. 9.

70
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 133
4. L'activité et la vocation de l'OMS

On a prétendu que les armes nucléaires ne concernent que le domaine
de la paix et de la sécurité — lequel relève de la compétence exclusive
d’autres instances comme le Conseil de sécurité — et que l'OMS n’a donc
pas à s’en soucier. La mission de l'OMS est limitée à la santé pure et
simple et elle s’aventure en terrain interdit si elle s’occupe de paix et de
sécurité. À chacun son métier.

On ne peut pas dire que lPaction de l'OMS soit sans rapport avec la
paix et la sécurité puisque, en fait, la Constitution même de l'institution
appelle l'attention dans son préambule sur les liens entre la santé et la
sécurité en soulignant que la santé de tous les peuples est une condition
fondamentale de la paix du monde et de la sécurité et exige la coopéra-
tion la plus complète entre les individus et les Etats. L’'OMS est en outre
habilitée par l’article 2, alinéa v), de sa Constitution à, «d’une manière
générale, prendre toute mesure nécessaire pour atteindre le but assigné à
l'Organisation». Ce but, tel qu’il est défini à l’article 1 de la Constitution,
est «d’amener tous les peuples au niveau de santé le plus élevé possible».
Les niveaux de santé les plus élevés possible doivent manifestement être
atteints par une action curative et par une action préventive, la première
n'étant soumise à aucune restriction.

Il y a manifestement des chevauchements entre le domaine de la santé,
qui est du ressort de l'OMS, et celui de la paix et de la sécurité. L’un des
dangers inhérents à la guerre nucléaire est, comme on l’a vu ci-dessus à la
section II, paragraphe 4, l'apparition d’épidemies dévastatrices. La déci-
mation des populations consécutive à des épidémies majeures peut para-
lyser entièrement des sociétés en équilibre précaire. Un tel phénomène
intéresserait manifestement la paix et la sécurité car l’ordre public, tant
interne qu’international, s’en trouverait compromis. Le lien établi par la
Constitution de l'OMS elle-même —- et tous les Etats Membres des
Nations Unies y ont souscrit — entre la santé d’une part et la paix et la
sécurité de l’autre réduit à néant l’argument selon lequel les deux préoc-
cupations ne vont pas ensemble. En réalité, plus la menace à la santé
mondiale est grave et plus elle relève du domaine de la paix et de la sécurité.

Soutenir que, lorsque la paix et la sécurité sont en cause, l'OMS n’a
plus son mot à dire revient à prétendre qu’une question comportant une
dimension juridique incontestable échappe à la compétence de la Cour si
elle a aussi un caractère politique. Un tel argument, maintes fois invoqué
devant la Cour, est irrecevable. La Cour est l’autorité suprême en matière
juridique et elle doit connaître des questions entrant dans le champ de sa
compétence, qu’elles comportent ou non des aspects politiques. De même,
POMS est l'autorité suprême en matière de santé et elle doit pouvoir
connaître des questions relevant de son secteur, qu’elles aient ou non un
lien avec la paix et la sécurité.

Ce qui est en jeu, ce n’est pas une menace d’origine naturelle, mais une
menace d’origine humaine à la santé publique, d’une dimension telle
qu’elle réduit à peu de chose toutes les autres menaces, qu’elles soient

71
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 134

d’origine naturelle ou humaine. L’agent destructeur est entièrement entre
les mains de l’homme. L’OMS souhaite connaître l’état du droit en ce qui
concerne une activité comportant des risques de cette ampleur, qui sont le
fruit non du hasard mais d’un choix délibéré de PEtat.

Il est difficile d'admettre que l'OMS puisse se voir signifier qu’il n’y a là
rien qui la concerne — que sa responsabilité légitime est de soigner les
malades une fois le désastre survenu et qu’elle n’a pas le droit de s'informer
sur des points se rapportant à la cause de ce désastre. C’est pourtant là la
conclusion implicite de l’avis, conclusion à laquelle je ne saurais sous-
crire. L'état du droit en ce qui concerne n’importe quel type d’activité
dangereuse pour la santé humaine retient légitimement l’attention de
POMS, laquelle n’a peut-être pas le pouvoir de modifier le droit mais est
au moins habilitée à s’enquérir de son contenu. Plus le danger est grand et
plus POMS est en droit de s'informer. Si ce danger peut être licitement
créé, l’obligation de se préparer à y faire face n’en est que plus impérieuse.

On ne peut, à mon avis, soustraire à la sphère de responsabilité de l'OMS
la question de la licéité d’un comportement étatique délibéré qui porte
atteinte à la santé publique au niveau planétaire sans compromettre sérieuse-
ment l'autorité et la mission de cette organisation dans le domaine de la
santé de l’humanité et sans, par surcroît, inciter d’autres institutions des
Nations Unies à se faire une conception étriquée de leur mission légitime.

Les atteintes à la santé mondiale n’ont pas besoin de tirer leur origine
de causes médicales au sens où l’on entend généralement cette expression.
Elles peuvent être le résultat de catastrophes naturelles — incendies de
forêts, tremblements de terre — ou de désastres provoqués par l’homme,
telle la guerre. Quelle que soit la source du danger menaçant la santé
humaine, l'OMS doit l’étudier, en comprendre les causes, l’anticiper et
faire des plans pour répondre aux situations d'urgence. Elle a un mandat
global à cet effet et tous les rouages du système des Nations Unies doi-
vent coopérer avec elle pour l’aider à remplir ce mandat global.

5. Le parallèle avec les armes chimiques et biologiques

Si les armes chimiques et biologiques étaient reconnues comme des
armes de guerre licites, l'OMS devrait indubitablement tenir compte de ce
fait dans sa planification globale. Dès lors qu’elle sait que ces armes sont
bannies, son approche du problème s’en trouve influencée. C’est certaine-
ment ce qui explique que l'OMS, devançant la convention concernant les
armes en question, a souligné la nécessité de les interdire dans sa résolu-
tion 23.53 de 1970.

Le même raisonnement vaut pour les armes nucléaires. Selon qu’elles
sont licites ou illicites, la situation varie du tout au tout pour l'autorité
responsable de la santé mondiale, surtout s’agissant de larme nucléaire
dont les effets sur la santé sont ressentis dans un vaste rayon et pendant
très longtemps.

Si l'OMS avait, préalablement à l’adoption du traité sur les armes
chimiques et biologiques, posé la question de savoir si l'emploi de ces

72
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 135

armes constituait une violation des obligations des Etats au regard de sa
propre Constitution, on voit mal quelles objections auraient pu être
élevées contre sa démarche. Les rapports étroits qu’entretiennent les
armes nucléaires avec la géopolitique et la stratégie militaire ne remettent
pas en cause le principe considéré. L’OMS a tout autant besoin de savoir
à quoi s’en tenir sur les armes nucléaires que sur les armes chimiques et
biologiques; elle doit savoir si les premières, comme les secondes, sont
bannies par le droit international.

La Cour n’est pas à même de dire de quelle manière précise les infor-
mations sollicitées par l'OMS l’aideront dans sa planification. Mais elle
sait que ces indications sont considérées par l'OMS comme utiles pour
elle et, s'agissant de l'appréciation de leur utilité, la Cour doit naturelle-
ment s’en remettre au jugement technique de l’institution en cause.

L’OMS, on le notera, ne prend pas parti dans un sens ou dans l’autre
en ce qui concerne les obligations des Etats. Elle se borne à se renseigner.

6. L'importance de la prévention

Jai déjà souligné que les services médicaux ne sont évidemment pas
cantonnés à une fonction curative. La prévention occupe une place
importante, plus importante peut-être que la thérapeutique, dans la plani-
fication de la médecine d’aujourd’hui.

Un ouvrage de référence moderne sur la médecine de santé publique
contient dans son chapitre sur la promotion de la santé le passage ci-après:

«Se basant sur les remarquables résultats de la médecine préven-
tive, le Surgeon General des Etats-Unis a, dans son rapport de 1979
intitulé Healthy People, mis en relief la nécessité d’une approche
moderne relançant la promotion de la santé et la prévention de la
maladie:

«Négliger d'identifier et d'utiliser ces stratégies {préventives] serait
irresponsable — tout comme il aurait été irresponsable de la part de
nos prédécesseurs de se borner à remédier aux ravages de la variole,
de la polio et du choléra, sans essayer d’éradiquer ces maladies.»

Les services de santé doivent avoir pour but principal de réduire
Pincidence de la maladie, de la morbidité, de l’infirmité et de la mor-
talité précoce dans la population ... Les services de santé n’ont pas
de contrôle direct sur tous les facteurs qui peuvent influer sur ces
aspects de la santé de la population, mais concevoir et mettre en
œuvre des stratégies de promotion de la santé est l’une de leurs fonc-
tions principales. »*!

Devant la Cour, l’expression «prévention primaire» a été maintes fois
employée. Le sens de cette expression ressort de l’extrait ci-après du
même ouvrage:

#R. J. et L. J. Donaldson, Essential Public Medicine, 1993, p. 107.

73
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 136

«Traditionnellement, on distingue trois formes de prévention:
a) La prévention primaire:

Il s’agit ici de prendre des mesures pour empêcher qu’une
maladie ne s’installe. Le but ultime de la médecine préventive est
d’influer sur un élément de l’environnement, ... ou de modifier le
comportement de façon que la maladie ne puisse se développer.

b) La prévention secondaire:

L'objectif est ici d’arrêter la progression d’une maladie une fois
qu'elle s’est installée, l’effort portant sur la détection précoce ou le
diagnostic précoce se doublant d’un traitement rapide et efficace.

c) La prévention tertiaire:

Il s’agit cette fois de rééduquer les personnes atteintes d’une mala-
die installée de manière à réduire au minimum les handicaps résiduels
et les complications. » #

Il n’est pas étonnant que l’instance suprême en matière de santé qu’est
POMS se préoccupe de tous les aspects de la prévention. Si elle ne le fai-
sait pas, elle trahirait les principes élémentaires de sa mission.

Avec la prévention vient la planification avancée. La prévention et la
planification avancée, qui permettent à l'OMS de prendre en charge une
situation médicale possible et susceptible d’étre prévue, font donc partie des
tâches essentielles de l'OMS. Rien d’étonnant, donc, à ce que la pratique de
POrganisation à cet égard révèle très clairement l’intérêt qu’elle porte à
l'aspect juridique et réglementaire des questions dont elle est responsable.

Le rapport de POMS résume très bien les préoccupations et les intérêts
légitimes de l’Organisation lorsqu'il souligne que:

«En l’absence de traitement, la seule solution qui reste aux pro-
fessionnels de la santé est la prévention. La prévention est la seule
possibilité lorsqu'il s’agit de guerre nucléaire. »#

L'autorité judiciaire suprême de la planète méconnaitrait cette vérité
indiscutable si elle disait à l'autorité suprême de la planète en matière de
santé, à propos d’une question concernant directement la santé mon-
diale: «Votre rôle est d’assurer les soins nécessaires une fois le désastre
survenu. La prévention relève exclusivement d’autres autorités qui sont
dûment habilitées à s’en occuper.» Une telle position semble non seule-
ment faire fa part belle au byzantinisme et à l’abstraction mais être, par
surcroît, incompatible avec les faits tels que nous les connaissons. Des
responsabilités médicales se situant au niveau le plus élevé et concernant
la santé de l’ensemble de la population du globe doivent être envisagées
dans le contexte des réalités de base qui leur servent de cadre et non en
partant de l’idée qu’il existe une division juridique des responsabilités
sans faille et à respecter à tout prix.

# R.J.et L. J. Donaldson, Essential Public Medicine, 1993, p. 120-121.
43 Op. cit. ci-dessus note 13, p. 35, par. 84.

74
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 137

Je regrette de ne pouvoir souscrire à la conclusion qu’une instance
investie des responsabilités les plus hautes en ce qui concerne la santé de
la communauté internationale doit attendre passivement que se produise
la catastrophe nécessitant son intervention au motif, combien technique,
qu’elle empiéterait autrement sur les compétences exclusives du Conseil
de sécurité, gardien exclusif de la paix et de la sécurité. La Constitution
de l'OMS, organisation investie d’uhe mission humanitaire, ne peut pas
être enfermée dans un carcan si rigide que l'institution se voie dénier la
possibilité de s’occuper activement des armes nucléaires hormis dans le
cadre d’un univers cauchemardesque de souffrances indicibles qu’elle est
tout à fait incapable de prendre en charge. Le bon sens exige à l’évidence
qu’étant donné la nature de ses fonctions et de ses responsabilités l'OMS
se voie reconnaître le pouvoir de signaler les dangers médicaux, d’obtenir
des précisions sur les questions juridiques et de se préparer de son mieux
sur la base du droit applicable.

En l'occurrence, l'OMS ne cherche en aucune manière à faire instituer
un corps de règles concernant l’utilisation des armes nucléaires, elle se
borne à poser une question afin d’élucider un point d’une importance
cruciale pour le bon accomplissement de sa mission.

Pour citer la conclusion du comité d’experts de POMS:

«En leur qualité de médecins et de scientifiques, les membres du
comité estiment qu'ils ont à la fois le droit et le devoir d’attirer l’at-
tention, dans les termes les plus énergiques qui soient, sur les résul-
tats catastrophiques qu’entraînerait l’utilisation d’armes nucléaires.
Les pertes immédiates et différées en vies humaines et animales se-
raient énormes et l'effet sur les structures de la civilisation serait
soit d’entraver leur redressement, soit de le rendre impossible. Les
souffrances des survivants seraient physiquement et psychologique-
ment effroyables. La désorganisation partielle ou complète des ser-
vices de santé priverait les rescapés d’une aide efficace.

Le comité est convaincu qu’il existe de solides raisons techniques
justifiant sa conclusion, à savoir que les armes nucléaires constituent
la plus grave menace qui pèse dans l’immédiat sur la santé et le bien-
être de l'humanité. » #

Selon un résumé du rapport de 1986 sur les conséquences médicales
d’une guerre nucléaire, publié par l'institut de médecine de l’Académie
nationale des sciences des Etats-Unis:

«Chaque nouvelle étude brosse un tableau plus accablant que la
précédente de ce que pourrait coûter une guerre nucléaire en pertes
humaines. Les études récentes n’évaluent plus le nombre des victimes
à quelques dizaines de millions seulement, elles tablent plutôt sur un

4 Effects of Nuclear War on Health and Health Services, OMS, Genève, 1984, p. 6; les
italiques sont de moi.

75
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 138

chiffre de un milliard ou plus et il n’est pas jusqu’à la survie de
Vhomme sur la Terre qui n’apparaisse problématique.» (CR 95/27,
p. 77.)

Le bien-fondé des préoccupations de l'OMS ressort également du pas-
sage ci-après du rapport de cette organisation qui a été soumis à la Cour:

«La médecine a joué un rôle historique important dans les cam-
pagnes militaires. Tel a notamment été le cas lors des récents conflits,
où lefficacité de secours médicaux rapides a largement contribué
à maintenir le moral des combattants. Dans le cas d’une guerre nu-
cléaire, cependant, tout indique que la médecine n’aurait rien à offrir
aux survivants blessés: les victimes seraient trop nombreuses et les
moyens médicaux subsistant notoirement insuffisants. »*

Dans le cadre d’une guerre nucléaire, les médecins et le personnel de
santé seront eux-mêmes tués en grand nombre et les rangs clairsemés des
survivants devront travailler dans un contexte où les hôpitaux eux-mêmes
auront été détruits. Les études de l'OMS montrent donc que le traitement
à posteriori n’est guère qu’un vœu pieux.

L'idée que la contribution de l'OMS se réduit à l’assistance qu’elle
pourra fournir après le cataclysme d’une guerre nucléaire a été ronde-
ment réfutée par les Iles Marshall — qui se refusent à voir dans POMS
«une femme de ménage chargée de nettoyer une fois la réception finie et
les invités rentrés chez eux» (CR 95/32, p. 86, James Crawford).

7. L'argument selon lequel il y aurait détournement
des fonctions consultatives de la Cour

Pour les diverses raisons exposées plus haut, il est impossible de
prétendre que OMS n’a pas d'intérêt spécial en la matière. Le mandat
constitutionnel de l'OMS touchant la santé mondiale porte sur tous les
aspects de la santé: prévention, traitement curatif, éducation, prophy-
laxie, recherche, réglementation, planification, secours d’urgence, coopé-
ration internationale. L’arme nucléaire intéresse tous ces domaines et elle
le fait à des degrés variables selon qu’elle est ou non une arme de guerre
licite.

Le fait de propager délibérément une maladie mortelle, que ce soit au
moyen d’agents chimiques, de bactéries, de poisons ou de gaz toxiques, a,
dès les époques les plus reculées, été considéré comme contraire aux lois
de la guerre. J’ai, dans l’opinion dissidente que j’ai jointe à l’avis donné
par la Cour à la demande de l’Assemblée générale, évoqué les diverses
traditions culturelles en la matière (voir la section III, paragraphe 2) et je
n’ai donc pas à traiter de cette question ici. Nulle part dans l’histoire
millénaire des lois de la guerre — anciennes ou modernes — on ne trouve
trace d’un principe permettant d’empoisonner la masse de la population

45 Op. cit. ci-dessus note 13, annexe 6, p. 167.

76
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 139

ou même les forces de l'adversaire. C’est la l’un des effets des armes
nucléaires (voir mon opinion dissidente relative à la demande de
l’Assemblée générale, section IT) — auquel il faut ajouter l’empoisonne-
ment des populations des pays non belligérants.

Pour prendre l’exemple d’un autre agent nuisible à la santé, imaginons
que, préalablement à la conclusion d’une convention sur les armes bac-
tériologiques, un pays ait sur ses rampes de lancement des fusées équipées
non pas d’ogives nucléaires mais d’ogives contenant un virus mortel
comme celui de l’ebola, maladie pour laquelle il n’y a pas de remède
connu. Sachant que la propagation de ce virus n’a pas été expressément
interdite par traité, l'OMS demande à la Cour s’il est licite de s’en servir
pour communiquer délibérément aux populations ennemies une maladie
incurable. Qui pourrait dans une pareille hypothèse soutenir qu'il y a
détournement des fonctions consultatives? Toute objection fondée sur le
défaut de compétence de OMS à l'égard d’une question touchant la paix
et la sécurité serait accueillie avec effarement. On aurait en fait peine à
comprendre que l'OMS ait cru devoir poser une question appelant une
réponse aussi évidente sur la base des principes du droit humanitaire.
Une ogive nucléaire n’est pas moins dangereuse pour la santé mondiale
que l’ogive hypothétique que je viens d'évoquer, la différence étant qu’elle
est remplie non de virus mais d’un agent dont les effets — cancer,
chéloïdes et malformations — sont non moins irréversibles mais beau-
coup plus étendus.

L’arme nucléaire n’est pas si puissante qu’elle échappe à l’empire du
droit.

Au surplus, l'argument selon lequel POMS n’a pas davantage compé-
tence pour poser la question qu’elle n’en aurait elle-même pour déclarer
illicite une arme quelconque est, je regrette de le dire, un argument que
j'ai peine à suivre. C’est précisément parce que POMS n’a manifestement
pas le pouvoir de dire le droit qu’elle s’est adressée à la Cour qui, elle, a
indubitablement ce pouvoir.

Quant aux arguments suivant lesquels Organisation mondiale de la
Santé a été poussée ou, incitée à agir comme elle l’a fait, il n’en sera pas
question dans la présente opinion. L’OMS est une institution des Nations
Unies aussi prestigieuse qu’honorable et les arguments en question sem-
blent imputer à une entité respectée la faiblesse de se laisser exploiter par
d’autres à des fins douteuses. Je ne crois pas que de tels arguments doi-
vent retenir l’attention de la Cour.

IV. OBLIGATIONS DES ETATS

1. Obligations des Etats en matière d'environnement

La Cour est invitée à dire si l'emploi des armes nucléaires constitue une
violation des obligations des Etats en matière d'environnement. La Cour n’a
pas examiné cette question. Elle déclare dans son avis (par. 16) qu'elle doit

77
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 140

«déterminer les obligations des Etats au regard des règles de droit
invoquées et apprécier la conformité auxdites obligations du com-
portement envisagé, apportant ainsi à la question posée une réponse
fondée en droit»,

mais elle ne s’attache pas à identifier et à examiner ces obligations afin de
répondre à la question posée. J’estime nécessaire de prêter davantage
d'attention à une interrogation qui s'inscrit d’ailleurs dans le droit fil des
préoccupations légitimes de l'OMS.

La question posée par l'OMS a offert à la Cour l’occasion de dire son
mot sur un point important, à savoir le problème essentiel des obligations
des Etats en matière d'environnement. Je regrette que la Cour n’ait pas
saisi cette occasion.

a) Les progrès du droit de l’environnement

Après des hésitations et des tâtonnements, le droit de l’environnement
a fait des progrès rapides du fait, d’une part, de l'apparition de moyens
de plus en plus puissants de causer des dommages irréversibles à
l’environnement et, d’autre part, de la sensibilisation croissante de
Popinion à la fragilité de l’environnement global. Ces deux facteurs ont
suscité une méfiance universelle à Pégard des activités qui risquent de
porter atteinte à l’environnement global, patrimoine commun de toutes
les nations, grandes et petites. Pour citer un ouvrage bien connu sur le
droit international de l’environnement :

«L'environnement global est un vaste système de relations com-
plexes et délicates qu’une chiquenaude ici, une vibration là suffisent
à ébranler. La réponse à cet état de choses réside dans les obligations
erga omnes, les règles du jus cogens et l’incrimination au niveau
international, qui permettent à toutes les nations de se protéger
contre les actes illicites en matière d'environnement. »*

En présence de réalités aussi préoccupantes, aucune exception n’est to-
lérable, quelles que soient la puissance du responsable ou l'importance
du but recherché, car il est de plus en plus clair que c’est l’avenir même de
Phumanité qui pourrait être en jeu. Les armes nucléaires nous amènent à
ce point critique et offrent matière à l'application des principes du droit
de l’environnement. Comme le souligne le préambule du traité de Tlate-
lolco:

«les armes nucléaires, dont les terribles effets atteignent sans distinc-
tion et sans merci les forces armées et la population civile, consti-
tuent, vu la persistance de la radioactivité qu’elles engendrent, une
atteinte à l'intégrité de Pespéce humaine et risquent de rendre fina-
lement toute la Terre inhabitable».

46 International Environmental Law and World Order, Guruswamy, Palmer and Wes-
ton, 1994, p. 344.

78
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 141

b) L'affirmation progressive de la notion d'obligations des Etats

La déclaration de la conférence des Nations Unies sur l’environnement
humain (Stockholm), adoptée le 16 juin 1972, s'emploie à dégager les
principes qui «inspireront et guideront les efforts des peuples du monde
en vue de préserver et d’améliorer l’environnement humain». Le principe 1
de cette déclaration déclare que:

«L’homme a un droit fondamental à la liberté, à l'égalité et à des
conditions de vie satisfaisantes, dans un environnement dont la
qualité lui permette de vivre dans la dignité et le bien-être. Il a le
devoir solennel de protéger et d’améliorer l’environnement pour les
générations présentes et futures.»

Le principe 21 est directement pertinent s'agissant de la question posée
par POMS car il vise expressément le devoir des Etats de ne pas causer
de dommages ou de dangers appréciables à l’environnement au-delà des
limites de leur juridiction. Le principe 2 de la déclaration de Rio énonce
le même devoir. L’une et l’autre disposition peuvent être considérées
comme faisant application au secteur de l’environnement de principes géné-
raux du droit coutumier. Pour citer arrêt rendu dans Paffaire du Détroit
de Corfou, il existe, au nombre des principes «généraux et bien recon-
nus», un principe selon lequel tout Etat a «l’obligation de ne pas laisser
utiliser son territoire aux fins d’actes contraires aux droits des autres
Etats» (C.LJ. Recueil 1949, p. 22).

Le principe 24 de la déclaration de Rio sur l’environnement et le déve-
loppement (1992), selon lequel les Etats doivent «respecter le droit inter-
national relatif à la protection de l’environnement en temps de conflit
armé et participer à son développement, selon que de besoin», est une
autre disposition donnant expression à ce principe général. Il n’est donc
pas contestable que la notion de responsabilité de l'Etat à l'égard de
l’environnement est aujourd’hui une notion bien établie du droit interna-
tional.

c) Obligations actives et passives de l'Etat

Il existe à la charge de tout Etat membre de la communauté de nations
une obligation de protéger l’environnement qui comporte à la fois un
aspect négatif — s'abstenir de causer des dommages — et un aspect posi-
tif — contribuer par son action à l’amélioration de l’environnement. Que
ce principe soit largement accepté c’est ce qui est apparu en 1971 lorsque
l’Assemblée générale a affirmé «qu’il appartient à la communauté inter-
nationale de prendre des mesures pour préserver et améliorer l’envi-
ronnement» (résolution 2849 (XX VI) de l’Assemblée générale; les ita-
liques sont de moi).

Aux fins de la présente affaire, toutefois, point n’est besoin de parler
du devoir actif des Etats de protéger l’environnement, malgré l'intérêt
croissant qu’il suscite. Il suffit d’insister sur le devoir passif de ne pas por-
ter atteinte à l’environnement car il est bien clair que tout comportement

79
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 142

étatique qui nuit à l’environnement au point où le font les armes nu-
cléaires viole lobligation de protection de l’environnement que le droit
international moderne met a la charge des Etats. Prétendre le contraire,
ce serait saper le fondement logique du droit de lenvironnement et
ébranler jusqu’au tréfonds les bases de cette branche vitale du droit inter-
national moderne.

d) La nature juridique des obligations des Etats

En matière de comportement à l’égard de l’environnement, on voit
apparaitre les notions d’obligations erga omnes et de droits erga omnes,
nonobstant la division de la population du globe en Etats nations.

La notion de droit erga omnes n’est pas nouvelle. En 1915, l’éminent
juriste américain Elihu Root, qui devait par la suite devenir membre du
comité chargé de rédiger le Statut de la Cour permanente, a écrit dans un
article intitulé «The Outlook for International Law»:

«Lorsque sont violées où que ce soit dans le monde les lois visant
à protéger l’indépendance des nations, l’inviolabilité de leur terri-
toire, la vie et les biens de leurs ressortissants, toutes les autres
nations ont le droit de s’élever contre l’atteinte à l’ordre juridique. »*’

C’est dans cette perspective qu’il faut examiner les dommages causés à
l’environnement afin de déterminer si ’emploi d’une arme nucléaire par
un Etat va à l’encontre de ses obligations au regard du droit interna-
tional.

La notion d'obligation erga omnes a bien sûr reçu l’aval de la Cour,
encore que dans un contexte différent, à l’occasion de l’affaire de la
Barcelona Traction, Light and Power Company, Limited, deuxième phase
(CI. J. Recueil 1970, p. 3).

On trouve même, dans certains cercles, une approche moderne de la
responsabilité des Etats qui va encore plus loin puisqu'elle élève toute vio-
lation grave des obligations d’un Etat en matière d'environnement au rang
de crime international en affirmant qu’un crime international peut résulter

«d’une violation grave d’une obligation internationale d'importance
essentielle pour la sauvegarde et la protection de l’environnement
humain, comme celles interdisant la pollution massive de l’atmo-
sphère et des mers».

Point n’est besoin d’examiner dans le présent contexte l’éventail des
normes applicables aux Etats en matière d’environnement qui va des

47 Proceedings of the American Society of International Law, 1915, vol. 2, p. 7-9, cité
dans Guruswamy, Palmer et Weston, op. cit., p. 345.

48 Commission du droit international, paragraphe 3, alinéa d), de l'article 19 du projet
sur la responsabilité des Etats, Annuaire de la Commission du droit international, 1976,
vol. IT, deuxième partie, p. 89.

80
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 143

obligations erga omnes à l’incrimination au niveau international en pas-
sant par les obligations relevant du jus cogens.

e) Obligations découlant de traités multilatéraux

La déclaration de Stockholm adoptée en 1982 par la conférence des
Nations Unies sur l’environnement humain a été suivie de la conclusion
de plus d’une centaine d'instruments multilatéraux sur l’environnement
qui sont en vigueur. Un programme des Nations Unies pour l’en-
vironnement est en place, des instruments majeurs ont été signés en ce
qui concerne le droit de la mer, la pollution transfrontière, les déchets
dangereux, les accidents nucléaires, la couche d’ozone, les espèces mena-
cées de disparition, pour n’en citer que quelques-uns. Le registre des
traités multilatéraux relatifs à l’environnement publié par le Programme
des Nations Unies pour l’environnement comportait cent cinquante-deux
entrées en mai 1991.

Chacun de ces instruments internationaux intéressant l’environnement
qui viennent d’être évoqués marque un pas en avant dans la voie d’une
acceptation internationale qui débouche, en fin de compte, sur une accep-
tation universelle d’un impératif étatique se concrétisant à son tour en
normes juridiques. Tous les secteurs auxquels se rapportent les instru-
ments en question sont des secteurs auxquels l’arme nucléaire peut porter
atteinte à un degré que ne tolérent pas lesdits instruments s’agissant de
dommages attribuables à d’autres agents.

Je n’ai mentionné que quelques-uns des secteurs où existent des obli-
gations étatiques découlant du droit international qui sont exposés aux
conséquences des armes nucléaires. Ce que l'OMS veut savoir, compte
tenu des liens étroits qui existent entre l’environnement au sens strict et la
santé humaine, c’est s’il y a violation de ces obligations lorsqu'un Etat
utilise ’arme nucléaire. Elle ne peut, à mon avis, se voir refuser les infor-
mations en question car elles touchent au cœur même de son mandat
constitutionnel qui porte sur la sauvegarde de la santé mondiale.

2. Obligations des Etats en matière de santé

I] faut maintenant déterminer si les Etats ont des obligations en ma-
tière de santé et, dans l’affirmative, si l'emploi des armes nucléaires est
une violation de ces obligations.

a) Le droit de tout être humain à la santé

Une analyse des divers événements internationaux intéressant la santé
montre que les devoirs des Etats dans ce domaine ne sont plus affaire de
bonne volonté et relèvent désormais du droit international contraignant.

4 Voir Geoffrey Palmer, «New Ways to Make International Environmental Law»,
American Journal of International Law, 1992, vol. 86, p. 262.

81
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 144

Même avant l'adoption de la Déclaration universelle des droits de
l'homme, la Constitution de POMS (1946) a reconnu la possession du
meilleur état de santé qu’il est capable d’atteindre comme constituant l’un
des droits fondamentaux de tout être humain. Ce point sera examiné plus
en détail dans la section relative à la Constitution de POMS.

L'article 25 de la déclaration universelle reconnaît dans son para-
graphe 1 le droit de toute personne à la santé et au bien-être en procla-
mant le droit de chacun à un niveau de vie suffisant pour assurer sa santé
et son bien-être.

b) Obligations des Etats touchant la santé

Le droit à la santé est reconnu en termes plus précis à l’article 12 du
Pacte international relatif aux droits économiques, sociaux et culturels de
1966. Cet article dispose que: «Les Etats parties au présent pacte recon-
naissent le droit qu’a toute personne de jouir du meilleur état de santé
physique et mental qu’elle soit capable d’atteindre.» On remarquera que
les Etats reconnaissent le droit à la santé en général en ce sens qu'ils le
reconnaissent à «toute personne» et non pas seulement à leurs propres
ressortissants. Chaque Etat est par conséquent tenu de respecter le droit
à la santé de tous les membres de la communauté internationale.

Il est à noter que le libellé du pacte va au-delà de la simple reconnais-
sance ou de la déclaration d'intention. Le paragraphe 1 de l’article 2 dis-
pose en effet que:

«Chacun des Etats parties au présent pacte s'engage à agir tant
par son effort propre que par l'assistance et la coopération interna-
tionales, notamment sur les plans économique et technique, au maxi-
mum de ses ressources disponibles, en vue d’assurer progressivement
le plein exercice des droits reconnus dans le présent pacte par tous
les moyens appropriés, y compris en particulier l'adoption de mesures
législatives.» (Les italiques sont de moi.)

Au surplus, la garantie est donnée par les Etats, au paragraphe 2 du
même article, que «les droits énoncés [dans le présent pacte] seront
exercés sans discrimination aucune fondée sur la race, ... l’origine natio-
nale ou sociale, ... ou toute autre situation». Cette clause vient évidem-
ment renforcer l’obligation erga omnes envers l’ensemble de la popula-
tion du monde énoncée à l’article 12 et y ajoute une obligation de prendre
des mesures effectives pour garantir le droit à la santé à la population
mondiale.

c) Mesures de mise en œuvre à l'échelon mondial impliquant pour les
Etats des obligations en matière de santé

Le 22 mai 1981, l’Assemblée mondiale de la Santé a, par sa résolu-
tion WHA34.36, adopté à l’unanimité une «stratégie mondiale de la santé

82
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 145

pour tous d'ici l’an 2000», dont l’Assemblée générale a pris note avec
satisfaction. Dans cette résolution, l’Assemblée a instamment invité tous
les Etats membres à mettre en œuvre la stratégie et demandé à toutes les
institutions et entités appropriées du système des Nations Unies de col-
laborer avec l'Organisation mondiale de la Santé à cette entreprise.

Beaucoup a notamment été fait au sujet de la réglementation des
produits nocifs pour la santé et l’environnement. I] a été publié une liste
récapitulative des produits dont la vente ou la consommation ont été
interdites ou rigoureusement réglementées, qui ont été retirés du marché
ou qui n’ont pas été approuvés. A sa trente-neuvième session, l’Assemblée
générale a reçu du Secrétaire général un rapport sur les produits nocifs
pour la santé et l’environnement, a décidé qu’une liste récapitulative
mise à jour devrait être publiée tous les ans et a instamment prié les
Etats Membres de tirer parti de ces informations et de compléter les
données figurant sur la liste récapitulative.

De ce qui précède, il ressort non seulement que le droit à la santé a été
reconnu en tant que droit de l’homme mais que des mesures concrètes de
mise en œuvre ont été recommandées à tous les Etats dans le cadre
d'initiatives qui ont été universellement acceptées par eux sans qu'aucun
ne prétende que la santé n’est pas un domaine relevant de la responsa-
bilité des Etats.

d) L'incompatibilité entre les obligations des Etats et les effets des armes
nucléaires dans le domaine de la santé

Comment l’utilisation des armes nucléaires se concilie-t-elle avec cette
obligation que les Etats ont, aux termes de dispositions convention-
nelles obligatoires et par accord général, reconnue comme contraignante
et qu’ils se sont engagés par traité à mettre en œuvre? L’arme nucléaire
a sur la santé divers effets qui ont été décrits dans la présente opinion.
Mal des rayons, leucémie, cancer, chéloïdes, malformations génétiques
sont au nombre de ces effets qui sont ressentis massivement et non pas
seulement par la population cible des pays belligérants et qui, dans les
pays en guerre, menacent la santé des civils comme celle des combat-
tants.

Une incompatibilité manifeste se révèle ici entre obligation des Etats
au regard du droit international dans le domaine de la santé et l’utilisa-
tion de l’arme nucléaire. Il est clair que si un Etat faisait, par un acte
délibéré de n’importe quel autre type, courir ce genre de danger à la
santé humaine, un tel acte serait à coup sûr considéré comme inconci-
liable avec les obligations de cet Etat dans le domaine de la santé et
comme contrevenant, même s’il était accompli en temps de guerre, aux
obligations des Etats en vertu du droit humanitaire dans le domaine de
la santé, au même titre que l'emploi des armes chimiques, bactério-
logiques et asphyxiantes. Quelle exception pourrait-on invoquer pour
soustraire l’arme nucléaire à l’empire du principe en cause? Je n’en vois
aucune.

83
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 146
3. Les devoirs des Etats au regard de la Constitution de TOMS

L’OMS demande si, étant donné leurs effets sur la santé et l’envi-
ronnement, l’utilisation d’armes nucléaires par un Etat constituerait une
violation de ses obligations au regard de la Constitution de l’Organisa-
tion. Une institution doit impérativement savoir quelle est la portée du
régime juridique établi par sa constitution pour pouvoir fonctionner de
manière satisfaisante. La Cour est l’autorité suprême dans le cadre du
système des Nations Unies pour renseigner une institution du système sur
une question de ce genre, qui est incontestablement de caractère juridique
et qui se situe incontestablement dans le cadre des préoccupations légi-
times de l'institution. L’OMS s’adresse tout naturellement à la Cour pour
qu’elle lui donne un avis sur une telle question. La Cour refuse de donner
Vavis demandé sur la base, me semble-t-il, de considérations formalistes.

Mises à part les responsabilités qui leur incombent en vertu du droit
international coutumier et des autres conventions qui peuvent les lier, les
Etats parties à la Constitution de l'OMS, qui est elle-même un traité
international, ont accepté certains principes et obligations. La Constitu-
tion de l'OMS a été signée par soixante et un Etats le 22 juillet 1946 et elle
est entrée en vigueur le 7 avril 1948. L’appendice I au recueil contenant
les documents fondamentaux de l'OMS indique que, au 31 octobre 1992,
cent quatre-vingt-deux Etats y étaient devenus parties.

Quelles sont les obligations des Etats en vertu de la Constitution de
l'OMS?

D’emblée, les Etats parties à la Constitution proclament notamment
que: «La possession du meilleur état de santé qu’il est capable d’atteindre
constitue l’un des droits fondamentaux de tout être humain...»; que: «La
santé de tous les peuples est une condition fondamentale de la paix du
monde et de la sécurité [et] dépend de la coopération la plus étroite des
individus et des Etats»; et que: «Les Gouvernements ont la responsa-
bilité de la santé de leurs peuples. »

Ils déclarent ensuite accepter ces principes et ils établissement l’Organi-
sation mondiale de la Santé «dans le but de coopérer entre [eux] et avec
tous autres pour améliorer et protéger la santé de tous les peuples...»

Le but de l'Organisation tel qu'il est défini à l’article 1 est «d’amener
tous les peuples au niveau de santé le plus élevé possible».

Ainsi, l'engagement est pris d’amener tous les peuples au niveau de
santé le plus élevé possible et de considérer la possession du meilleur état
de santé possible comme un droit fondamental de tous les êtres humains,
la santé est reconnue comme une condition de la paix et le devoir de tous
les Etats de coopérer pour atteindre l'idéal fixé est établi. D’autres
engagements de cette nature pourraient être identifiés en analysant le
reste des articles de la Constitution mais, aux fins des présents dévelop-
pements, on peut s’en tenir à ceux qui viennent d’être évoqués.

La Constitution est un traité multilatéral et chacun des Etats qui y sont
parties s’oblige à l’égard des autres à adhérer à ces principes, moyennant
quoi, tous les autres prennent un engagement similaire. Tous les Etats

84
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 147

parties se sont engagés, dans la mesure de leurs possibilités respectives, à
travailler à cet objectif, comme les invite à le faire le postulat de base
selon lequel la santé de tous les peuples est une condition fondamentale
de la paix et de la sécurité.

Ainsi qu'on l’indiquera dans la section suivante, la Constitution de
VOMS de même que son objet et son. but doivent être interprétés confor-
mément au principe d’interprétation extensive auquel la Cour s’est rangée
dans l’avis qu’elle a rendu dans la présente affaire. C’est dans cette
perspective que les engagements pris par les nations participantes en
vertu de la Constitution de POMS doivent être interprétés. Incompatible
avec l'objectif à atteindre semble être l’idée que l’une quelconque de ces
nations puisse, même aux fins de buts de guerre, propager délibérément
un vecteur mettant en danger la santé mondiale. En fait, il est contradic-
toire de s'engager à amener tous les peuples au niveau de santé le plus
élevé possible et de lancer en même temps au beau milieu de la popula-
tion mondiale un engin de mort capable de compromettre la santé à une
échelle sans précédent.

L’emploi à la guerre d’armes conventionnelles ne propage pas de mala-
die. Il ne cause pas de malformations génétiques. H ne ruine pas les ré-
coltes. Il ne provoque pas d’effets climatiques intergénérations mettant en
danger l’approvisionnement mondial en vivres. Tout cela, les armes
nucléaires le font. Quiconque utilise la bombe a la certitude, dans l’état
actuel des connaissances scientifiques, que toutes ces atteintes à la santé
s’ensuivront.

Il y a donc manifestement, en cas de recours par les Etats aux armes
nucléaires, violation des obligations qu’ils ont contractées en devenant
parties au traité que représente la Constitution de l'OMS. Tel est le nœud
du problème que soulève l'OMS touchant l'interprétation de sa Constitu-
tion.

Le même résultat serait atteint même sans le secours des principes
d'interprétation extensive analysés dans la section qui suit car, pris en-
semble, les déclarations et engagements rappelés plus haut y conduisent
tout naturellement.

La Constitution enjoint également à l’Organisation de faire progresser
l’action en faveur de la santé et du bien-être de l’enfant (art. 2 1)). Ce
principe a été accepté par chacun des Etats parties. Les armes nucléaires
y contreviennent indubitablement ne serait-ce qu’en raison des dom-
mages génétiques qu’elles causent. La même remarque vaut pour la santé
et le bien-être de la mère, également visés à l’article 2, alinéa /).

V. PRINCIPES D'INTERPRÉTATION À PRENDRE EN CONSIDERATION
DANS LE CAS DE LA CONSTITUTION DE L'OMS

1. Principes d'interprétation à appliquer à la Constitution de l'OMS

La question soumise à la Cour soulève l’important problème de
l'interprétation juridique des obligations des Etats au regard de la Consti-

85
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 148

tution de l'OMS, traité multilatéral auquel s’appliquent, comme l’a sou-
ligné la Cour dans son avis consultatif (au paragraphe 19), les principes
d'interprétation des traités et l’article 31 de la convention sur le droit
des traités, lequel permet de tenir largement compte des «caractéristiques
spéciales» des actes constitutifs des organisations internationales, vu que
les termes d’un traité doivent être interprétés «dans leur contexte et à la
lumière de son objet et de son but». La Cour a, comme elle le rappelle, eu
l’occasion d’appliquer ce principe en de nombreuses occasions *.

Dans linterprétation d’une convention multilatérale de ce type, sur-
tout si elle vise certains objectifs sociologiques ou humanitaires, il faut se
laisser guider par l’objet et le but que se fixe l’instrument. Une interpréta-
tion littérale strictement axée sur la lettre plutôt que sur l’esprit de la
convention serait inadéquate. Fitzmaurice fait observer que l’interpréta-
tion par référence à l’objet, aux principes et aux buts — la méthode dite
téléologique —

«est une méthode d'interprétation qui convient plus spécialement à
la convention multilatérale générale de caractère «normatif» et plus
spécialement du type sociologique ou humanitaire. Les chartes ou
instruments constitutifs d'organisations internationales peuvent être
rangés dans cette catégorie. »°!

I] n’est pas admissible d’interpréter un traité multilatéral de caractère
sociologique ou humanitaire comme la Constitution de l'OMS en s’écar-
tant de son objet, de ses buts et de ses principes, chose que fait à un degré
très poussé la méthode suivie par la Cour qui, par le biais d’une interpré-
tation étroite et littérale, aboutit à priver l'Organisation de la possibilité
de vérifier notamment si un certain comportement étatique est conforme
aux termes de sa propre Constitution.

Il y a dans le traité de nombreuses dispositions de caractère spécifique
dont plusieurs ont déjà été évoquées. Elles doivent être interprétées con-
formément à l’objet et au but d'ensemble de l'instrument, tels qu’ils sont
définis dans le préambule. Loin de moi de sous-entendre qu’il y a confit
entre le sens normal des termes utilisés et le but d’ensemble du traité; ce
que je veux dire c’est que les diverses dispositions de caractère spécifique
doivent être interprétées non pas de manière étroite mais en ayant tou-
jours présente à l’esprit la finalité du traité — amener la population du
globe au niveau de santé le plus élevé possible.

L'objet et le but de la Constitution de l'OMS — amener tous les
peuples au niveau de santé le plus élevé possible — sont manifestement

50 Voir les références aux affaires pertinentes au paragraphe 19 de l’avis consultatif de
la Cour.

5! Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Jus-
tice, 1986, voi. I, p. 341.

86
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 149

battus en brèche lorsque la santé de la population mondiale est massive-
ment exposée aux dangers multiples que lui fait courir l’utilisation d’une
arme nucléaire.

Il n’y a pas la moindre ambiguïté dans l’expression «niveau de santé le
plus élevé possible». Les Etats déclarent qu’ils coopéreront pour qu’un
tel niveau soit atteint, d’autres font des déclarations similaires sur cette
base et un engagement à l’effet susvisé se matérialise.

Le critère de base permettant de déterminer si l’arme nucléaire con-
trevient aux obligations des Etats au regard de la Constitution de l'OMS
réside dans l’objet et le but de cet instrument. Lorsqu'on aborde les
choses sous cet angle, la réponse s’impose sans la moindre équivoque ou
incertitude. Les comportements étatiques qui contredisent les déclara-
tions et engagements évoqués plus haut constituent manifestement une
violation de l’acte constitutif de l'OMS. Interpréter les dispositions sta-
tutaires auxquelles il a été fait référence comme permettant à un Etat de
nuire à la santé des générations présentes et futures sans pour autant
violer ses obligations constitutionnelles c’est faire violence aux critères
susmentionnés et à l’acte constitutif lui-même.

La maxime ut res magis valeat quam pereat peut aussi être invoquée
dans ce contexte *?. L’acte constitutif a pour objectif essentiel la santé. Il
doit être interprété de façon à servir cet objectif non à en compromettre
la réalisation. Une interprétation officielle de la Constitution de POMS
selon laquelle l'emploi par un Etat de l’arme nucléaire ne contrevient pas
aux obligations incombant aux Etats en vertu de cet instrument dessert
son objectif essentiel au lieu d’en favoriser la réalisation.

L'existence d’une contradiction patente et indiscutable entre les obliga-
tions contractées par les Etats en vertu de la Constitution de l'OMS et
utilisation des armes nucléaires étant ainsi établie, point n’est besoin
d'examiner d’autres éléments de cet instrument qui corroborent cette
conclusion. La Constitution dispose par exemple que «la possession du
meilleur état de santé qu’il est capable d’atteindre constitue l’un des droits
fondamentaux de tout être humain» et que l’Organisation est établie
«dans le but de coopérer ... pour améliorer et protéger la santé de tous les
peuples». Ces deux dispositions, parmi bien d’autres qui émaillent l’acte
constitutif de POMS, en confirment le but primordial et mdéniable, auquel
toutes les nations qui y sont parties ont souscrit sans réserve.

2. Le principe de spécialité

La Cour s’est beaucoup appuyée sur le principe de spécialité pour
déterminer si la requête à l’examen relève bien de la sphère d’activité de

5? Voir Fitzmaurice, op. cit., p. 345 et suiv. Voir, d’une manière générale, C. F. Amera-
singhe, «Interpretation of Texts in Open International Organizations», British Year Book
of International Law, 1994, vol. 65, p. 189 et suiv.; H. W. A. Thirlway, «The Law and
Procedure of the International Court of Justice, 1960-1989», British Year Book of Inter-
national Law, 1991, vol. 62, p. 20 et suiv.

87
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 150

POMS. Elle est naturellement soucieuse d’éviter que ne s’introduisent des
confusions ou des chevauchements inutiles dans la définition des fonc-
tions des différents organes et institutions des Nations Unies.

Mais le principe de spécialité n’interdit pas les chevauchements éven-
tuels. Il est normal que les sphères de compétence légitime des entités
constitutives d’une organisation diversifiée comme les Nations Unies,
dont les fonctions sont multiples et complexes, mordent tant soit peu les
unes sur les autres. Tel est le cas, on l’a déjà souligné, au niveau le plus
élevé de l'Organisation des Nations Unies puisque, entre la Cour elle-
même et le Conseil de sécurité, existe un certain chevauchement. Sans
doute le Conseil a-t-il la responsabilité principale des questions de paix
et de sécurité mais ces questions peuvent aussi soulever des problèmes
juridiques relevant de l’activité judiciaire, qui est le domaine propre de la
Cour. Les liens inextricables entre les aspects juridiques d’une question et
ses implications politiques n’ont jamais été considérés comme ayant pour
effet d’éteindre le droit et l’obligation de la Cour d’agir dans sa sphère
juridique propre.

Comme la justement souligné la Cour dans l’avis qu’elle a rendu dans
la présente affaire, qu’une question juridique présente des aspects poli-
tiques ne suffit pas a la priver de son caractére de question juridique. La
méme logique devrait s’appliquer dans le cas des questions médicales.
Dans son jugement sur les Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci, la Cour a formulé de la manière la plus claire ce
qu’on peut désigner sous le nom de principe de complémentarité aux
niveaux les plus élevés de l'Organisation des Nations Unies lorsqu’elle a
déclaré:

«Le Conseil [de sécurité] a des attributions politiques; la Cour
exerce des fonctions purement judiciaires. Les deux organes peuvent
donc s’acquitter de leurs fonctions distinctes mais complémentaires à
propos des mêmes événements.» (C.IJ. Recueil 1984, p. 435,
par. 95).

Une question médicale peut, de la même manière, avoir des prolonge-
ments qui justifient qu’une autre institution spécialisée s’en saisisse. Par
exemple, les normes de ventilation à bord des aéronefs peuvent relever
aussi bien de l'Organisation mondiale de la Santé que de l’Organisation de
lPaviation civile internationale; les règlements de sécurité concernant le
transport des déchets toxiques peuvent intéresser au même titre l'OMS et
l'Organisation maritime internationale; les questions de brevets sur les
produits pharmaceutiques peuvent être du ressort tant de TOMS que de
POrganisation mondiale de la propriété intellectuelle; les questions rela-
tives à l’évacuation des déchets nucléaires peuvent entrer dans le champ de
POMS comme dans celui de Agence internationale de l’energie atomique;
les questions soulevées par les herbicides peuvent relever à la fois de l'OMS
et de l’Organisation pour l’alimentation et l’agriculture; l’insalubrité des
conditions de travail dans l’industrie des peintures et produits chimiques
peut être du ressort tant de l'OMS que de l'Organisation internationale du

88
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 151

Travail. Le système des Nations Unies n’a pas été conçu comme un damier
composé de cases bien emboitées et précisément délimitées. Les organisa-
tions dont il se compose s'occupent d’activités et d’interrelations humaines
et il est dans l’ordre des choses que chacune morde sur la sphère de com-
pétences des autres. Leur domaine est naturellement circonscrit dans ses
grandes lignes, mais les différents aspects de la même question peuvent fort
bien être du ressort de deux ou plusieurs organisations. Sans doute les
diverses organisations internationales sont-elles spécialisées, mais il ne leur
est pas pour autant interdit de se partager certains secteurs dès lors qu'ils
relèvent dûment de leurs sphères de préoccupation respectives. Comme
chaque institution spécialisée a sa spécialisation, elle peut se saisir des
aspects d’une activité déterminée apparentée à sa spécialisation qui pour-
raient, sans cela, passer inaperçus dans le cadre d’une autre approche axée
sur d’autres aspects de la même activité. Tout problème complexe a des
ramifications dans une foule de secteurs spécialisés sur lesquels les spécia-
listes sont les mieux placés pour appeler l’attention. D'une telle vision des
choses, le système des Nations Unies sort enrichi. En attendre une réaction
différente serait contraire à l'esprit et à la raison d’être d’une organisation
complexe qui embrasse toutes les formes de l’activité humaine.

VI. LES EFFORTS ANTÉRIEURS DE L'OMS

1. L'effort de l'OMS dans le domaine nucléaire

Le représentant de l'OMS a distingué trois phases dans l’activité menée
par ’OMS en matière de radiations nucléaires depuis le début des années
cinquante. À l’époque, l'Organisation s’intéressait aux effets nocifs de
tous les types de radiations ionisantes. En 1960, elle a fait porter son
attention sur, entre autres choses, les effets des retombées radioactives
consécutives aux explosions nucléaires expérimentales dans l’atmosphère.
En 1966, elle a adopté une résolution faisant spécialement référence aux
armes nucléaires. En 1979, elle s’est expressément intéressée à la guerre
nucléaire dont il est fait mention dans la résolution 32.24 de i’ Assemblée
mondiale de la Santé.

A ce stade, l’Assemblée a commencé à se préoccuper des «effets de la
guerre nucléaire sur la santé et les services de santé». Elle a publié un
rapport détaillé sur la question qui a pris deux ans à préparer. Ce rapport
fait partie du dossier soumis à la Cour et j’en ai parlé précédemment.

Y sont envisagées trois hypothèses: explosion d’une bombe unique,
guerre limitée et guerre totale. Le nombre des morts dans chacune de ces
hypothèses se situe entre un million et un milliard et celui des blessés à un
niveau comparable.

La phase suivante de l’action de POMS dans ce domaine a débuté
en 1992, date où s’est fait jour l’idée — qui n’a pas été sans susciter, J’ai
déjà eu l’occasion de le souligner, des objections de la part de certains
membres — de demander un avis consultatif à la Cour.

89
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 152
2. La pratique établie de l'OMS touchant les questions relatives à la paix

L’OMS a, au long de son histoire, «manifesté qu’elle se préoccupe
vivement de voir régner une paix durable, condition fondamentale pour
le maintien et l'amélioration de la santé de tous les peuples du monde»
(résolution 20.54 de l’Assemblée mondiale de la Santé faisant référence
aux résolutions 11.31 et 15.51) et elle a demandé à tous les Etats membres
de l'OMS d’assurer l’application de la résolution 2162 (XXI) de l’Assem-
blée générale des Nations Unies. En 1969, elle a souligné, dans sa résolu-
tion 22.58: «la nécessité d’arriver à un accord international rapide pour
l'interdiction et la destruction totales des armes chimiques et bactério-
logiques (biologiques) sous toutes leurs formes».

La pratique de l'OMS révèle donc très clairement l'intérêt qu’elle porte
au statut juridique des armes qui peuvent avoir des effets néfastes sur la
santé et l’environnement. La santé et l'intégrité de l’environnement qui est
la condition de la santé entrent incontestablement dans sa sphère de com-
pétence et ont même dicté sa création. L’approche consistant à faire porter
lattention sur les aspects pratiques des questions concernant la santé et l’en-
vironnement sans se préoccuper du cadre juridique dans lequel se situent
les atteintes à la santé et à l’environnement n’est pas celle que POMS a
jusqu’à présent adoptée dans la conduite de ses activités puisqu'elle a
considéré que, s'intéressant à la santé et à l’environnement, elle devait aussi
s'intéresser au cadre juridique dans lequel peuvent être causés des dom-
mages a la santé et à l’environnement. L’'OMS manquerait certes à son
devoir de diligence dans l’accomplissement de sa mission si elle omettait
d’appeler l’attention, chaque fois que possible, sur la nécessité de clarifier
ou de rectifier un cadre juridique où de tels dommages peuvent se produire.

Si l'OMS a pu à bon droit s'interroger sur la licéité des armes chimiques
et bactériologiques compte tenu de leurs répercussions sur la santé et
l’environnement, elle peut à fortiori s'interroger sur la licéité des armes
nucléaires.

Si POMS se désintéressait de la réglementation internationale sur des
questions telles que la prévention de la lèpre, la vaccination contre la va-
riole ou l'élimination des déchets toxiques, elle serait universellement consi-
dérée comme coupable d’une grave négligence. Pourraient dans le même
esprit retenir son attention les mesures visant à réglementer le taux de telle
substance toxique ou carcinogène que peut contenir un produit offert à la
consommation humaine ou à informer le consommateur, sur les étiquettes
accompagnant le produit, de ses effets carcinogènes ou autres. Une divi-
sion de l'OMS, le Centre international de recherche sur le cancer, publie
régulièrement des rapports sur ces questions. Les récentes poussées du
virus mortel de l’ebola ont mis en lumière le besoin impérieux d’une régle-
mentation rigoureuse, à l’échelle mondiale, propre à en endiguer la propa-
gation. Les mesures juridiques — qu’elles concernent les transports, les
certificats de provenance des produits alimentaires, la quarantaine ou tout
autre moyen de juguler une maladie — sont au premier plan des préoccu-
pations de l'OMS, quel que soit le vecteur qui la propage dans la popula-

90
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 153

tion mondiale. L’arme nucléaire touche peut-être à la haute politique au
niveau national, mais elle est aussi une menace de première grandeur à la
santé de tous, de telle sorte que la question de sa licéité entre à coup sûr
dans le cadre de la sphère d’intérêt légitime de l’OMS, tout comme le font
les autres questions juridiques qui viennent d’être évoquées.

3. Absence d'objections à la ligne de conduite suivie jusqu'ici par TOMS

Qui plus est, la ligne de conduite suivie par l'OMS dans le passé n’a, si
lon en croit le dossier soumis à la Cour, donné lieu à aucune opposition
pour avoir excédé les limites du mandat qui lui est conféré. Nul n’a pré-
tendu que POMS devait s’en tenir exclusivement à la prévention médicale
ou épidémiologique et laisser à d’autres les mesures juridiques et politiques
de prévention des activités nuisibles à la santé. Si POMS était vraiment mal
fondée à se mêler des problèmes de licéité des armes et si la ligne de
conduite qu’elle a adoptée était considérée comme critiquable par la com-
munauté internationale, sa témérité aurait normalement dû être sanction-
née.

Il suffit de rappeler ici la résolution WHA23.53 de 1970 dans laquelle
POMS souligne:

«la nécessité de parvenir dans les plus brefs délais à l’interdiction de la
mise au point, de la fabrication et du stockage des armes chimiques et
bactériologiques (biologiques), ainsi qu’à la destruction des stocks
existants, à titre de mesure indispensable au succès des efforts déployés
en faveur de la santé humaine» (les italiques sont de moi).

Un bon exemple de ce que fait l'OMS pour servir la cause qu’elle défend
jusques et y compris dans le domaine de la licéité de l’emploi de la force est
fourni par l’appel qu’elle a lancé à tous les Etats membres dans la résolution
WHA42.24 de 1989 en les mvitant: «à s’abstenir dans leurs relations inter-
nationales de recourir à un comportement agressif ou à la menace, y com-
pris contre les centres médicaux et de production de fournitures médicales ».

Mérite également d’être rappelée dans ce contexte la manière dont
l'Assemblée générale elle-même a interprété la pratique en la matière
lorsque, dans sa résolution 49/75 K, elle s’est félicitée de la résolution de
OMS demandant à la Cour lavis qui nous occupe. Bien que ne tran-
chant pas d’une manière autorisée le problème juridique en cause, cette
réaction montre que l’Assemblée, pour sa part, ne considère pas les ques-
tions soulevées dans la demande d’avis consultatif comme entraînant
POMS au-delà des limites de sa compétence.

VII. RECEVABILITÉ ET COMPÉTENCE

1. Le pouvoir discrétionnaire de la Cour

Etant donné qu’une décision de la Cour refusant pour la première fois
de donner suite à une demande d’avis consultatif émanant d’une institu-

91
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 154

tion spécialisée risque de faire précédent, je crois utile d’exposer certaines
des raisons pour lesquelles les objections soulevées contre la recevabilité
et la compétence ne me paraissent pas devoir être retenues.

Le refus de la Cour permanente dans l’affaire du Statut de la Carélie
orientale — seule occasion dans l’histoire de l'institution qui a précédé la
Cour où une demande d’avis consultatif ait reçu une suite défavorable —
n’est pas du même ordre que celui qui a été opposé à l'OMS dans la pré-
sente affaire, car il était fondé sur la règle qu’un différend existant auquel
un Etat est partie ne peut être porté indirectement devant la Cour par le
biais du recours à la procédure consultative. La demande de l'OMS ne
soulève aucun problème de cette nature.

De nombreuses objections reposant principalement sur des considéra-
tions d'opportunité ont été avancées par ceux qui ne souhaitent pas voir
aboutir la demande d’avis consultatif. Plusieurs de ces objections fondées
sur l'opportunité ont également été soulevées a propos de la demande
présentée par l’Assemblée générale, et la Cour, dans l’avis consultatif
qu’elle a donné en réponse à cette demande, les a rejetées. Je fais miens
les arguments invoqués par la Cour à l’appui de ce rejet.

Les objections en question appellent toutefois certaines observations
de ma part car elles doivent être réfutées dans le présent contexte comme
elles l’ont été dans le contexte de l’autre demande.

Dans une large mesure, elles ont été dirigées conjointement contre les
deux demandes. Ainsi, le Royaume-Uni a déclaré:

«Le Royaume-Uni est d’avis que la Cour doit user du pouvoir dis-
crétionnaire qui est le sien de ne pas répondre à la demande émanant
de l’Assemblée générale. Il est également d’avis que même si, non-
obstant la position que j’ai prise, la Cour considérait l'OMS comme
ayant compétence pour poser sa question, elle n’en devrait pas
moins, là encore, refuser de répondre, la raison étant que les deux
questions sont trop abstraites et théoriques pour qu’il soit possible
d’y donner une réponse qui ait un sens. Une réponse ne servirait à
rien et pourrait en fait se révéler dangereuse.» (CR 95/34, p. 28, sir
Nicholas Lyell; les italiques sont de moi.)

A mon avis, ces objections ne font pas obstacle à ce que la Cour donne
à l'OMS l'avis consultatif qu’elle sollicite, et dans la présente sec-
tion J'expose les raisons qui m’aménent à cette conclusion.

2. Le devoir de la Cour de se comporter comme une autorité judiciaire

Le pouvoir de la Cour de donner un avis consultatif est discrétionnaire
puisqu'il est présenté comme une faculté et non comme une obligation à
Particle 65, paragraphe 1, du Statut, qui dispose que la Cour:

«peut donner un avis consultatif sur toute question juridique, à la
demande de tout organe ou institution qui aura été autorisé par la
Charte des Nations Unies ou conformément à ses dispositions à
demander cet avis» (les italiques sont de moi).

92
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 155

Il reste que ce pouvoir discrétionnaire n’est pas un pouvoir absolu et
inconditionnel et qu’il trouve sa limite dans le principe supérieur selon
lequel la Cour est tenue, dans l'exercice de sa compétence tant conten-
tieuse que consultative, de se comporter comme une autorité judi-
ciaire.

Ainsi que l’a observé la Cour permanente dans l'affaire du Statut de la
Carélie orientale:

«La Cour, étant une cour de justice, ne peut pas se départir des
règles essentielles qui dirigent son activité de tribunal, même
lorsqu'elle donne des avis consultatifs.» (C.P.J.I série B n° 5, p. 29.)

Dans l'affaire du Cameroun septentrional, la Cour internationale de
Justice a souligné que les principes régissant sa compétence contentieuse
et sa compétence consultative se recoupaient lorsqu'elle a déclaré:

«Les deux Cours ont eu l’occasion de formuler, à propos de
demandes d’avis consultatifs, des observations qui s’appliquent égale-
ment au rôle que doit jouer la Cour en matière contentieuse; dans les
deux cas, la Cour exerce une fonction judiciaire.» (C.L.J. Recueil
1963, p. 30.)

De même, dans l’affaire de Certaines dépenses des Nations Unies, la
Cour a souligné que sa tâche lorsqu'elle donne des avis consultatifs est
une tâche essentiellement judiciaire (C.I.J. Recueil 1962, p. 155).

Les règles essentielles guidant l’activité de la Cour en tant qu’organe
judiciaire n’ont été détaillées dans aucune décision. Une directive impor-
tante a toutefois trouvé expression dans la jurisprudence de la Cour — à
savoir que la Cour donnera un avis à la demande d’un organe habilité,
sauf «raisons décisives» de ne pas le faire.

De telles raisons décisives existent-elles en l’espèce?

3. Les objections soulevées

Voici quelques-uns des arguments avancés par ceux qui sont hostiles à
une demande d’avis consultatif sur les armes nucléaires:

a) l'avis consultatif demandé entrerait dans le domaine de la politique,
de l’imperium étatique et de la sécurité de PEtat;

b) la question des armes nucléaires est à l’étude dans d’autres enceintes
aux Nations Unies;

c) un avis consultatif serait dépourvu d’objet et de but;

d) un avis consultatif n’aurait aucun effet sur le comportement des Etats;

e} un avis consultatif sur les questions considérées pourrait compro-
mettre d’importantes négociations sur le désarmement;

J) la question posée est purement abstraite et théorique;

53 Pour une liste des nombreuses décisions sur ce point, voir ci-dessus note 1.

93
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 156

g) la question est trop générale;
A) un avis consultatif en la matiére nuirait au prestige de la Cour;

i) la Cour s’engagerait dans une tâche normative si elle donnait l’avis
consultatif demandé;

j) la présente affaire n’est pas du type de celles dans lesquelles il con-
vient de donner un avis consultatif;

k) Vavis consultatif s’aventurerait dans des secteurs relevant de l’impe-
rium étatique.

a) L'avis consultatif demandé entrerait dans le domaine de la politique

Les arguments regroupés sous ce titre sont de divers ordres.

On a tout d’abord fait valoir que la demande vise seulement à enrichir
un dossier répondant à un objectif politique et que, malgré un «camou-
flage juridique» (exposé écrit de la France, p. 7), la question n’est pas de
caractère juridique. La France est allée jusqu’à dire que «ces questions
sont de nature purement politique» et qu’elles sont de toute évidence
soulevées à des fins exclusivement politiques» (CR 95/23, p. 66).

Il a également été soutenu que demander à la Cour de se prononcer sur
la question à l'examen, c'était passer outre à la volonté des Etats inté-
ressés en touchant à un domaine dont ils se sont soigneusement gardés
d'approcher. Développant cette thèse, d’aucuns ont prétendu que le
problème de la licéité ou de l’illicéité est de ceux que les Etats ont déli-
bérément choisi de ne pas soulever directement ou indirectement. La
méthode pour laquelle ils ont opté en cette matière est, nous dit-on,
«d'élaborer et de développer un ensemble de règles conventionnelles
internationales très complexes et hautement techniques» (CR 95/24,
p. 41, Allemagne) et la demande d’avis consultatif cherche, malgré cela, à
mêler la Cour à un débat purement politique dans un domaine étranger à
sa fonction judiciaire. Telles sont les raisons pour lesquelles la demande
ne se préterait pas à une analyse Judiciaire.

Ces objections ont été réfutées par la Cour dans l’avis qu’elle a rendu
suite à la demande de l’Assemblée générale. On peut leur réserver le
même sort dans le contexte de la demande présentée par l'OMS. Elles ont
été formulées avec plus de force à propos de la seconde demande qu’à
propos de la première, mais le raisonnement qui a conduit la Cour à les
rejeter dans le premier cas vaut également pour le second. Les liens inex-
tricables entre le juridique et le politique, les mobiles politiques dont
s’inspirerait la demande, les conséquences politiques qui découleraient
d’une décision de la Cour, tout cela est étranger au point de savoir si la
question soulevée est ou non de caractère juridique. En fait, il n’y a guère
de problèmes sur la scène internationale qui n’aient à des degrés divers
des incidences politiques. Plus le problème est important, plus il risque
d’avoir des incidences politiques; et plus il risque d’avoir des incidences
politiques plus il appelle un avis juridique. Peu importe que la question
émane de l'OMS ou de l’Assemblée générale: si elle est de caractère juri-

94
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 157

dique, elle relève de la Cour, un point, c’est tout. Comme l’a souligné la
Cour:

«lorsque des considérations politiques jouent un rôle marquant, il
peut être particulièrement nécessaire à une organisation internatio-
nale d’obtenir un avis consultatif de la Cour sur les principes juri-
diques applicables à la matière en discussion» (dnterprétation de l’ac-
cord du 25 mars 1951 entre l'OMS et l'Egypte, C.J. Recueil 1980,
p. 87, par. 33).

Les finesses de l’activité diplomatique en matière d’armes nucléaires
doivent être laissées aux autorités politiques. Elles ne peuvent retenir la
Cour de s’acquitter de sa fonction propre — donner en toute conscience
son avis sur la question juridique qui lui a été soumise, quelles qu’en
soient les implications politiques.

Sir Gerald Fitzmaurice, jetant un regard rétrospectif sur la jurispru-
dence de la Cour“, a fait observer que «si la question posée [à la Cour] est
en elle-même une question juridique ... le fait qu’elle comporte un élé-
ment politique est sans pertinence» ‘*.

L'opinion dissidente commune de MM. Onyeama, Dillard, de Aré-
chaga et Waldock mérite également d’être citée ici:

«Bien rares seraient en effet les affaires justiciables au regard de
la Cour s’il fallait considérer qu’un différend juridique perd son ca-
ractère juridique chaque fois que l’une ou l’autre des parties ou les
deux sont influencées aussi par des considérations politiques. Ni en
matière contentieuse ni à propos d’une demande d’avis consultatif,
la Cour permanente ou la Cour actuelle n’a jamais admis qu’une
contestation de caractère intrinsèquement juridique puisse perdre ce
caractère en raison des considérations politiques qui s’y attachent.»
(Essais nucléaires (Nouvelle-Zélande c. France), C.J. Recueil 1974,
p. 518.)» (CR 95/27, p. 61.)

Eu égard à ce qui précède, l’affirmation, évoquée plus haut, selon
laquelle les questions sont «de nature purement politique» ne tient pas.
Au surplus, les mobiles qui les auraient prétendument inspirées ne sau-
raient faire l’objet de conjectures de la part de la Cour.

b) La question des armes nucléaires est à l'étude dans d'autres enceintes
aux Nations Unies

L’argument selon lequel le domaine des armes nucléaires est réservé à
d’autres organes des Nations Unies a été avancé dans la présente affaire:

54 Conditions de l'admission d'un Etat comme Membre des Nations Unies (article 4 de
la Charte), avis consultatif, 1948, CI.J. Recueil 1947-1948, p. 57; Compétence de
l’Assemblée générale pour l'admission d'un Etat aux Nations Unies, avis consultatif, C.IJ.
Recueil 1950, p. 4, et Interprétation des traités de paix conclus avec la Bulgarie, la
Hongrie et la Roumanie, première phase, avis consultatif, C.J. Recueil 1950, p. 65.

55 The Law and Procedure of the International Court of Justice, op. cit., p. 116.

95
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 158

a) à propos de la compétence de l'OMS pour présenter sa demande;
b) à propos de la compétence de la Cour pour examiner la demande.

Sur le premier point, je renvoie à la section de la présente opinion
concernant le principe de spécialité (sect. V, par. 2).

Sur le second, la Cour s’est exprimée dans le cadre de l’avis qu’elle a
donné en réponse a la demande de l’Assemblée générale. Je m’associe à ce
qu’elle a dit a cet égard dans l’avis en question.

Un problème peut être à l’étude dans d’autres enceintes sans que dis-
paraissent pour autant son caractère juridique et le pouvoir de la Cour
d’exercer à son endroit une compétence que lui confère expressément la
Charte. De même, une question peut toucher à la paix et à la sécurité
internationales sans pour autant être exclusivement réservée au Conseil
de sécurité et soustraite à la compétence de la Cour. S’il en était autre-
ment et si la Cour devait renoncer à exercer sa compétence dès lors
qu’une question touche à la paix et à la sécurité, il lui serait tout à fait
impossible de s'acquitter de ses fonctions d’organe judiciaire principal des
Nations Unies.

Toute la jurisprudence de la Cour va contre l’argument considéré. Des
affaires comme celles du Génocide, concernant la Bosnie, ou celle de
Lockerbie, malgré leur poids considérable du point de vue de la paix et de
la sécurité internationales, ont été considérées comme recevables par la
Cour, qui a statué à leur sujet. De même, dans le domaine de la compé-
tence consultative, le fait que le statut international du Sud-Ouest afri-
cain était une question qui menagait la paix et la sécurité internationales
n’a pas empêché la Cour de donner l’avis demandé.

Tout comme la présence d’une composante politique ne dépouille pas
la Cour de sa compétence à l'égard d’une question, la présence d’une
composante paix et sécurité internationales ne dépouille pas POMS de sa
compétence incontestée à l’égard des questions médicales.

c) Un avis consultatif serait dépourvu d'objet et de but

La procédure consultative est destinée à permettre à Porgane qui y
recourt de solliciter un avis juridique qui l’aidera dans Paccomplissement
de sa mission. L’OMS, pour des raisons qui la regardent, a décidé de
demander un avis à la Cour. C’est une institution technique qui a, dans le
domaine de la santé mondiale, des responsabilités à l’échelle de la pla-
néte. Comme je l’ai indiqué plus haut, elle doit non seulement fournir une
assistance en cas de catastrophe sanitaire, mais aussi planifier la fourni-
ture de ses services avant que la catastrophe ne soit là, si elle ne veut pas
se priver de la possibilité de servir avec un maximum d'efficacité les
besoins de la communauté mondiale. Elle sollicite des informations au
sujet du cataclysme nucléaire, le pire cataclysme que puisse connaître
l'humanité du point de vue de la santé publique. Du moment que sa
demande se situe dans les limites de sa mission — et la première partie de
la présente opinion s'emploie à démontrer que tel est bien le cas — la

96
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 159

Cour doit, si POMS décide que l'avis demandé lui est nécessaire, s’incliner
devant cette appréciation technique. Elle serait, comme le dit l'Egypte,
«mal venue» à se livrer à des conjectures quant aux conséquences d’un
avis que l’organe qui le demande a collectivement jugé sage de solliciter.

d) Un avis consultatif serait sans effet sur le comportement des Etats

L’élucidation du contenu du droit par un organisme habilité ne peut en
aucune circonstance être décrite comme n’ayant aucun effet sur la collec-
tivité régie par ce droit. Il n’est pas contestable que des règles juridiques
claires guident la société dans ses choix. Si le droit est clair, 1l sert mieux
les intérêts de la collectivité qu’il régit, qu’elle soit nationale ou mondiale.
La Cour n’a pas à se demander si une suite positive sera donnée à son
effort d’élucidation du droit.

Comme l’a fort Justement fait observer l'Egypte, la Cour internatio-
nale de Justice a eu, dans son premier avis consultatif, à se prononcer
sur l’état du droit touchant le statut du Sud-Ouest africain et ceux qui
auraient dû tirer les conséquences de cet avis ne s’y sont pas conformés.
Il n’est pourtant pas douteux qu’en élucidant l’état du droit, l'avis en
question a, avec le temps, contribué au démantèlement d’un régime qui
attentait à la règle de droit.

La même remarque vaut pour les armes nucléaires. Quelle que soit la
conclusion de la Cour et quel qu’en soit l’effet, un avis consultatif préci-
sant l’état du droit ne peut être qu’une pièce maîtresse dans l'édification
d’un monde régi par le droit qui est, en dernière analyse, l'idéal auquel
tous les membres de la communauté mondiale aspirent.

C’est une vérité première que tout membre d’une collectivité vivant sous
l'empire du droit doit pouvoir connaître les règles qui le protègent et les
règles fondamentales relatives aux droits et obligations de chaque membre
de la collectivité. Ce n’est pas pour rien que les Douze Tables étaient pla-
cardées bien en vue dans le forum romain. Il serait surprenant que soit
considérée comme vivant sous l’empire du droit une société dont les
membres ne sauraient pas s’il est loisible à leurs voisins, à l’occasion de
querelles mutuelles ne les concernant nullement, d’adopter un comporte-
ment aboutissant à la destruction de leur vie et de leurs biens. Il serait plus
surprenant encore qu’ils n’aient pas le droit d’être renseignés sur des ques-
tions décisives pour la survie ou la disparition de toute leur famille. Ce
raisonnement vaut nécessairement pour l’ordre juridique international.

L’argument selon lequel l’avis n’aurait aucun effet sur le comporte-
ment des Etats méconnait donc la réalité. La Cour défend la règle de
droit, elle est au service d’une communauté régie par la règle de droit et
ne peut fonctionner qu’en partant de l’idée qu’une communauté assujettie
à la règle de droit est résolue à se comporter conformément au droit.

On est tenté d'évoquer ici l'affaire du Sahara occidental où la Cour a
été fortement influencée, dans sa décision de répondre positivement à la
demande d’avis consultatif qui lui était adressée, par le fait que sa

97
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 160

réponse servait «un objectif pratique et actuel» (C.LJ. Recueil 1975,
p. 20). Ÿ a-t-il une question qui remplisse, mieux que celle de l’élucida-
tion du droit applicable à l'emploi ou à la menace d'emploi des armes
nucléaires, le critère de l’«objectif pratique et actuel»?

L’objection considérée peut être envisagée sous un autre angle.

Il est unanimement admis au sein de la communauté internationale,
comme en témoignent tant le traité de non-prolifération nucléaire (et
Pengagement pris par chaque Etat, aux termes de son article VI, de tra-
vailler au désarmement nucléaire général et complet) que de nombreux
autres documents internationaux, que tous les efforts doivent être faits
pour parvenir au désarmement nucléaire total. C’est là un but difficile à
atteindre. L’avis de la Cour, dans un sens ou dans l’autre, sur la licéité
des armes nucléaires aiderait à identifier les mesures que la communauté
internationale doit prendre pour éliminer les obstacles qui encombrent la
voie menant à ce but.

C’est à la Cour qu’il appartient de dire quel est l’état du droit. Les élé-
ments étrangers à la question de la licéité ne doivent pas arrêter la Cour
dans l’accomplissement de sa tâche.

e) Un avis consultatif pourrait compromettre d'importantes négociations
sur le désarmement

On a soutenu qu’une réponse de la Cour pourrait compromettre les
négociations sur le désarmement actuellement en cours.

Enonçant un argument qui vaut également pour la demande de l'OMS,
la France a dit, à propos de la demande de l’Assemblée générale:

«une réponse de la Cour, loin de constituer une contribution positive
au fonctionnement de l’Assemblée générale, et des Nations Unies
dans leur ensemble, ne pourrait que nuire aux négociations en cours
pour instaurer un monde plus sûr» (exposé écrit de la France, p. 16).

Un tel résultat serait, nous dit-on, particulièrement regrettable en un
temps ou, avec la fin de la guerre froide, les négociations sur le désarme-
ment ont pris un nouvel essor.

Il n’appartient pas à la Cour de se livrer à des conjectures touchant
Peffet probable, sur des négociations futures, de la conclusion qu’elle
pourrait formuler dans un sens ou dans l’autre. Il n’appartient pas non
plus à la Cour d’entrer dans les arcanes de l’activité diplomatique sur des
situations complexes relevant d’un domaine extérieur au sien. On voit
mal d’ailleurs quel rapport il pourrait y avoir entre des suppositions
concernant les éventuelles répercussions négatives d’un avis consultatif
sur d'importantes négociations en matière de désarmement et la question
de la compétence de la Cour pour examiner une question juridique.

Ce qu’il appartient en revanche à la Cour de faire, c’est de déterminer
si elle est investie de la compétence nécessaire pour examiner telle ou telle
question sur laquelle un avis lui est demandé. Si elle a cette compétence,
elle doit aller de l'avant.

98
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 161

On ne voit guère comment la Cour, si elle a le pouvoir de donner l'avis
sollicité, pourrait être invitée à abdiquer ce pouvoir pour le simple motif
que certains membres de la communauté des nations préfèrent tabler sur
l'incertitude du droit applicable plutôt que sur sa clarté et donc tabler sur
des hypothèses — dans un sens ou dans l’autre — qui peuvent en fin de
compte se révéler controuvées. Que l’utilisation des armes nucléaires soit
ou non un manquement au devoir des Etats, il est préférable de savoir au
plus tôt à quoi s’en tenir de façon que les négociations se déroulent sur
une base plus solide.

f) La question posée est purement abstraite et théorique

L’argument a été avancé que la question posée est abstraite et théo-
rique en ce sens qu’elle n’entrevoit pas d'utilisation imminente ou de
menace d'emploi d’une arme nucléaire et que l’avis consultatif, quel qu’il
soit, que pourrait donner la Cour n'aurait pas grand lien avec les réalités
pratiques. On a prétendu que la question était générale, vague et impré-
cise alors que l’article 65, paragraphe 2, du Statut exige que la requête
écrite «formule, en termes précis, la question sur laquelle l’avis de la
Cour est demandé». Mention a été faite à cet égard de Pavis consultatif
sur la Namibie où la Cour a déclaré que:

«pour être à même de se prononcer sur des questions juridiques, un
tribunal doit ... avoir connaissance des faits correspondants, les
prendre en considération et, le cas échéant, statuer à leur sujet»
(Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie (Sud-Ouest africain, nonobstant la
résolution 276 (1970) du Conseil de sécurité, C.J. Recueil 1971,
p. 27).

La France a soutenu de la même manière que la réponse de la Cour ne
devait pas reposer sur des conjectures, ce qu’elle ne pourrait manquer de
faire en l'occurrence faute des données de fait précises entourant la ques-
tion juridique (exposé écrit de la France, p. 15).

La France estime:

«impossible d'examiner la question des armes nucléaires indépen-
damment de leur objectif réel, qui est d’éviter la guerre. Elle ne peut
pas non plus ignorer que, depuis des décennies, la politique de dis-
suasion a contribué à écarter le risque d’un nouveau conflit mondial»
(ibid., p. 20).

La Finlande a fait valoir que la licéité de l'emploi des armes nucléaires
ne peut s’apprécier que dans des circonstances précises vu qu’on peut se
trouver en présence de situations trés variées — par exemple premier
emploi, riposte, emploi de telle ou telle technique de visée des objectifs,
emploi de tel ou tel type d’armes nucléaires — et que la Cour ne peut pas
construire des hypothèses à partir d’une telle gamme de possibilités

99
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 162

(exposé écrit de la Finlande, p. 4). Cette idée a été exprimée sans ambages
par la France lorsqu'elle a affirmé que, n’étant pas en présence de don-
nées de fait, la Cour devrait les découvrir et les inventer et que la fonction
des membres de la Cour est d’être «des «diseurs de droit», pas des
auteurs de scénarios» (CR 95/23, p. 62).

Cet argument est dépourvu de valeur à plusieurs titres.

Tout d’abord, la question posée à la Cour est une question très précise
se rapportant aux responsabilités des Etats dans le domaine de la santé,
aux responsabilités des Etats dans le domaine de l’environnement et aux
responsabilités des Etats au regard de la Constitution de l'OMS. Il existe
un dossier volumineux sur les effets des armes nucléaires, qui sont donc
bien connus. Sont en jeu des faits concrets qui n’ont rien d’abstrait. La
question posée par l'OMS met en regard des questions de responsabilité
des Etats et des faits concrets.

En second lieu, une question qui est abstraite parce que dépourvue de
tout lien avec la réalité n’est pas la même chose qu’une question qui est
abstraite parce que théorique, mais qui a un lien avec la réalité. Une
question inspirée par des faits inventés n’ayant pas de lien avec la réalité
ou par des problèmes découlant de ces faits inventés appartient mani-
festement à la catégorie des questions abstraites dont la Cour ne peut se
saisir. Il va de soi que la compétence consultative n’a pas été instituée
pour donner à la Cour la possibilité de se prononcer sur des causes fic-
tives mais pour élucider des problèmes juridiques relatifs à des questions
se posant effectivement dans le monde réel. Peu de questions se posent
effectivement dans le monde réel avec une acuité aussi universellement
perçue que celle de savoir si les armes nucléaires sont ou non compatibles
avec les principes fondamentaux de la responsabilité des Etats.

En troisième lieu, une demande d’avis consultatif sur un point de droit
pur qui peut de toute évidence être d’une grande importance pratique
pour la communauté internationale n’est pas à écarter au motif qu’elle
aurait une base abstraite ou hypothétique. La réponse à une telle ques-
tion a toute chance d’apporter une aide inestimable à la communauté
internationale. Le but de l’élucidation du droit est d’aider les personnes
et les entités assujetties au droit à définir l’orientation à donner et les
limites à assigner à leur comportement social. Une prise de position in-
tervenant avant l'événement remplirait, comme je l’ai déjà indiqué, une
fonction utile en termes de société. Une prise de position intervenant
au lendemain ou à la veille de l’événement aurait quelque chose d’ab-
surde, surtout s'agissant d’une question comme l’utilisation des armes
nucléaires.

En quatrième lieu, il me semble que l’objection considérée méconnaît
la caractéristique essentielle de la fonction consultative de la Cour. La
fonction consultative a été spécialement conçue pour l’examen des ques-
tions de droit ayant des connotations pratiques. Par exemple, elle permet
de soulever un problème par anticipation pour dissiper les incertitudes
qui pourraient empêcher une organisation de choisir la ligne juridique
correcte dans telle ou telle circonstance prévisible. Vouloir limiter la

100
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 163

compétence consultative aux situations concrètes qui existent effective-
ment, c’est la confondre avec la compétence judiciaire en matière conten-
tieuse. Dans le cadre de cette dernière, la Cour s'intéresse rétrospective-
ment à des situations de fait qui se sont déjà produites mais, dans le
cadre de sa compétence consultative, elle peut se référer à un événement
passé ou anticiper un événement futur, son but étant de fournir un guide
pour la solution d’un problème pratique que l’on s’attend à voir surgir.
La fonction consultative n’est pas sans évoquer le rôle du jurisconsulte
romain dont les avis, en éclairant la route à suivre à l’avenir à l’égard de
problèmes éventuels ou réels, ont apporté une contribution majeure à
l'édification d’un système juridique imposant.

L'attribution à la Cour permanente, puis à la Cour elle-même, d’une
fonction consultative a été précédée de beaucoup de discussions. Elle a
été un moyen parmi d’autres de faire sortir la première Cour internatio-
nale de Vhistoire du carcan étroit de la compétence contentieuse dans
lequel étaient enserrés les tribunaux antérieurs. La communauté des
nations s’est ainsi vu donner la possibilité d’obtenir des avis eu égard au
nombre des questions sur lesquelles elle a besoin d’être éclairée sur
l’état de droit pour déterminer sa ligne de conduite. De ces questions,
celle des armes nucléaires — dont lutilisation ou la non-utilisation
conditionne l’avenir de la civilisation — offre un exemple classique. On
n’en voit guère qui se prêtent mieux à l’exercice de la fonction consulta-
tive.

Pour en terminer avec l’argument considéré, je voudrais évoquer
l'affaire des Conditions de l'admission d'un Etat dans laquelle la Cour a
déclaré:

«Selon l’article 96 de la Charte et l’article 65 du Statut, la Cour
peut donner un avis consultatif sur toute question juridique abstraite
ou non.» (Conditions de l'admission d'un Etat comme Membre des
Nations Unies (article 4 de la Charte), 1948, C.I.J. Recueil 1947-
1948, p. 61; les italiques sont de moi.)

g) La question est trop générale

La question, ont prétendu certains, dont l’Australie, est trop générale.
Pour l’Australie, poser une telle question c’est comme demander quelles
sont les règles du droit international coutumier: il y a manifestement là
une interrogation juridique mais ce n’est pas à la Cour d’y répondre.

Une question aux contours aussi imprécis que celle qu’évoque
l'Australie pour illustrer son propos est sans conteste trop générale pour
pouvoir être sérieusement abordée. Mais la question qui nous occupe
n’est à l'évidence pas du même ordre. Bien loin de couvrir un pan très
étendu sinon la totalité du droit international, elle porte sur un point
limité, à savoir la responsabilité des Etats en matière d’emploi ou de me-
nace d'emploi d’un type d’armes déterminé.

101
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 164

h) Un avis consultatif en la matière nuirait au prestige de la Cour

On fait valoir que si la Cour sortait du cadre de sa fonction judiciaire
propre, son prestige en serait amoindri. On oppose à cet égard l'affaire
considérée à d’autres qui Pont précédée. Ainsi, nous dit-on, la Cour a,
dans l’affaire des Conditions de l'admission d'un Etat (ci-dessus), été
invitée à procéder à ce qui est décrit comme une tâche essentiellement
judiciaire, à savoir l'interprétation d’une disposition de traité, au lieu que
la question à l'étude l’amènerait à se livrer à des spéculations et à empiéter
sur les prérogatives souveraines des Etats, voie, ajoute-t-on, dans laquelle
elle ne pourrait s’aventurer sans compromettre son rôle judiciaire.

La Cour ne peut se faire aucun tort en examinant une question juri-
dique qui lui a été régulièrement renvoyée. Elle se ferait en revanche du
tort en refusant d'examiner une telle question en raison de ses prolonge-
ments politiques ou pour des raisons de même nature, car elle se départi-
rait alors (pour reprendre les termes employés par la Cour permanente
dans l’affaire du Statut de la Carélie orientale et repris par la Cour inter-
nationale de Justice dans l'affaire du Cameroun septentrional) «des règles
essentielles qui dirigent son activité de tribunal».

i) La Cour s'engagerait dans une tâche normative si elle donnait l'avis
consultatif demandé

Cette objection soulève un problème familier en jurisprudence. «Est-ce
que les juges, par leurs décisions, dégagent des règles de droit sous couvert
de faire simplement application du droit préexistant?» Je n’entrerai pas
dans une discussion sur ce point et me bornerai à souligner que le droit a
toujours compté, pour son développement, sur l’apport de Vautorité judi-
ciaire responsable de l’application du principe général au cas particulier.
Le travail d’élucidation ainsi accompli conduit au développement du droit.

Si le droit était dépourvu de toute lacune et de toute incertitude et s’il
était immédiatement adaptable à toutes les situations, la fonction du juge
serait simplement d’en appliquer les régles. Mais ces caractéristiques, le
droit international ne les posséde évidemment pas, non plus que les sys-
témes juridiques nationaux. Le dynamisme que lui conférent les principes
qui lui sont inhérents lui permet d’en faire application aux situations
nouvelles au fur et a mesure qu’elles surgissent et d’en préciser la portée.
Lorsque l’arme nucléaire est apparue, un siècle après que le droit huma-
nitaire eut pris son essor, il ne pouvait figurer, dans le catalogue des régles
expresses du droit international, aucune régle bannissant expressément
les armes nucléaires. Pour des raisons diverses, qui ont été exposées dans
des ouvrages spécialisés %, la formation d’une règle portant précisément

56 Voir Nagendra Singh, Nuclear Weapons and International Law, 1959, p. 11; voir
aussi Richard Falk, Lee Meyrowitz et Jack Sanderson, « Nuclear Weapons and Interna-
tional Law», Indian Journal of International Law, 1980, vol. 20, p. 542.

102
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 165

sur les armes nucléaires a été bloquée pendant cinquante ans. La Cour est
maintenant invitée à exercer sa fonction Judiciaire normale. Il lui est
demandé de dire si les principes généraux qui font d’ores et déjà partie du
corpus du droit international ont une portée suffisante pour couvrir le cas
particulier qui nous occupe. Prétendre que la Cour est invitée, par là, à
légiférer, c’est méconnaître l’essence de la fonction judiciaire.

j) La présente affaire n'est pas du type de celles sur lesquelles il convient
de donner un avis consultatif

Le Royaume-Uni, dans son exposé écrit relatif à la demande de
l'Assemblée générale (p. 11, par. 2.27), soutient que la présente demande
n’est pas de celles sur lesquelles il est opportun de donner un avis.
L’argument a également été avancé (notamment par l'Australie) que fa
présente demande soulève, tant sur le plan des faits que sur celui des
questions en litige, des problèmes que ne soulevait aucune de celles qui
Pont précédée. On a rappelé qu’avaient par exemple donné lieu à l'exercice
de la compétence consultative les pouvoirs constitutionnels d’un organe
des Nations Unies ou d’une institution spécialisée, l'interprétation d’un
acte constitutif ou l’accomplissement de tel ou tel aspect de sa mission
par l'organe demandeur.

La compétence consultative de la Cour ne saurait se déterminer par
référence à des catégories ou à des précédents. Les termes exprès du
Statut autorisent la Cour à donner un avis consultatif sur toute question
juridique qui lui est soumise et les catégories de questions sur lesquelles il
est opportun de demander un avis consultatif ne sont pas exclusives. Si
on veut limiter ou assortir de réserves une faculté énoncée en termes aussi
larges, il faut s'appuyer non sur l’absence de précédents mais sur des
considérations dictées par une position de principe tout à fait fondamen-
tale.

k) Un avis consultatif s'aventurerait dans des secteurs relevant de l’impe-
rium étatique

La question sur laquelle la Cour est invitée à se prononcer toucherait,
au dire des Etats opposés à son examen, au rôle de la politique de dis-
suasion dans le maintien de la paix mondiale. Ici interviennent, nous dit-
on, des appréciations directes ou indirectes des équilibres stratégiques
internationaux et des politiques de défense propres aux divers Etats et la
Cour doit se garder de s’aventurer dans des domaines relevant de la sou-
veraineté de chacun d’eux et plus encore de porter un jugement sur des
considérations militaires.

A l’appui de cet argument, on a fait valoir que l’avis demandé obli-
gerait la Cour à passer en revue les différents types d’armes nucléaires —
par exemple celles qui ont une capacité de frappe limitée par opposition à
celles qui sont plus puissantes — et serait ainsi amenée à identifier les
types d'armes «permis», et ce bien que ce genre de questions relève

103
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 166

essentiellement du pouvoir d'appréciation des Etats puisque tout ce qui
touche aux stratégies et à la politique de défense est incontestablement du
ressort de chacun d’entre eux. On a également prétendu que si la Cour se
pronongait sur l’illicéité d’une catégorie d’armes — celle des armes nu-
cléaires — elle aurait ipso facto compétence pour dire ce qu’il en est
d’autres armes de caractère plus traditionnel — autre empiétement sur
Pimperium des Etats.

Mention a été faite à ce propos de l'affirmation de la Cour, déjà citée
dans un autre contexte, selon laquelle:

«il n'existe pas en droit international de règles, autres que celles que
l'Etat peut accepter, par traité ou autrement, imposant la limitation
du niveau d’armement d’un Etat souverain» (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d'Amérique, C.J. Recueil 1986, p. 135)»; (CR 95/23, p. 71 et
79, France).

Ces arguments sont indéfendables pour une série de raisons.

— la déclaration de la Cour dans l'affaire du Nicaragua ne porte pas,
jai déjà eu l’occasion de le souligner, sur Putilisation des armes —
qui est le point précis sur lequel l’avis de la Cour est sollicité en
l’occurrence;

— nul n’a jamais prétendu que les règles relatives aux lois de la guerre ou
au droit humanitaire international, qui sont, en fait, des prescriptions
adressées aux Etats, empiètent sur leur souveraineté ou entravent
leurs décisions dans le domaine militaire. Il ne s’agit en l’espéce que
d'obtenir de la Cour un avis sur la question juridique de savoir si une
arme particulière contrevient, de par sa nature et les conséquences
qu'on lui connaît, à certains principes bien établis du droit interna-
tional ;

— dès lors que certaines armes — chimiques ou bactériologiques par
exemple — sont contraires au droit international, leur interdiction
peut certes avoir des répercussions sur le plan de la stratégie et de
l'équilibre stratégique en ce sens qu’un Etat qui ne peut compter sur le
secours de ces armes est moins puissant qu’un Etat qui le peut. Per-
sonne n’a jamais prétendu que, de ce fait, les interdictions en la ma-
tière portent atteinte au droit souverain d’un Etat touchant le niveau
d'équilibre stratégique qu’il entend maintenir. Le même raisonnement
vaut pour les armes nucléaires. Si le droit international frappe d’illi-
céité une arme déterminée, les questions de stratégie étatique n’en
sont pas affectées ;

— l'avis de la Cour est sollicité sur le point de savoir si les armes nu-
cléaires prises en bloc et quelles qu’en soient la puissance et les carac-
téristiques vont à l’encontre des principes de base du droit interna-
tional. Il est donc possible à la Cour d'examiner la question qui lui est
posée sans distinguer entre les catégories d’armes nucléaires en cause;

104
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 167

— la demande de l'OMS vise à faire préciser les obligations des Etats
dans les domaines spécialisés de la santé et de l’environnement. Il est
incontestable qu’au stade actuel d'évolution du droit international des
obligations spéciales pèsent désormais sur les Etats dans ces domaines.
Nul ne s’est jamais risqué à soutenir sérieusement que lorsque le droit
international impose de telles obligations aux Etats, il empiète sur
Pimperium étatique. Le droit a depuis longtemps dépassé le stade où
il était possible de soutenir que le comportement d’un souverain à
l'égard de ses sujets ou du territoire soumis à son contrôle relève de
son pouvoir absolu et n’est assujetti à aucune règle ou norme inter-
nationale.

4. Les responsabilités de la Cour
a) En tant qu'institution judiciaire

Comme on l’a déjà souligné (voir le paragraphe 2 de la présente sec-
tion), la Cour est, en vertu de sa compétence consultative, investie d’une
fonction judiciaire dont elle doit s’acquitter en respectant les normes judi-
ciaires. Ce principe est confirmé par la jurisprudence constante de la
Cour évoquée plus haut.

Il en résulte notamment que la Cour se limite aux questions juridiques,
qu’elle statue en se fondant sur des critères judiciaires, qu’elle applique
une procédure judiciaire et qu’elle exerce son pouvoir d’appréciation sur
une base judiciaire. Telles sont les conditions dans lesquelles s'exerce une
fonction judiciaire et il va de soi que les considérations politiques et
diplomatiques n’ont pas place dans un tel processus.

Les critères et les procédures qu’applique la Cour ont leur origine dans
son Statut et dans son Règlement, dans le corpus du droit international,
dans sa jurisprudence et dans les principes universellement admis et bien
établis concernant la nature de la procédure judiciaire. Le fait que la
fonction judiciaire est exercée à titre consultatif ne signifie pas qu’il puisse
être dérogé aux principes régissant la procédure judiciaire et en par-
ticulier au principe selon lequel l’instance en cause n’est en droit de se
déclarer incompétente que pour une raison judiciaire valable — condition
qui ne peut être satisfaite, selon la jurisprudence même de la Cour, que
par des «raisons décisives».

b) En tant qu'organe principal des Nations Unies

A côté des responsabilités de la Cour en tant qu’organe judiciaire, il y
a ses responsabilités en tant qu’organe judiciaire principal du système des
Nations Unies. La Cour n’est pas une institution extérieure au système,
elle en fait partie intégrante. Elle coexiste et coopère harmonieusement
avec les autres organes de l'Organisation pour que se réalise l’objectif
commun — l'instauration de la paix mondiale — et que triomphent les
idéaux généreux fixés par la Charte des Nations Unies.

105
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 168

Comme la souligné la Cour dans l’affaire de l’Interprétation des
Traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie:

«la réponse constitue une participation de la Cour, elle-même «unique
organe des Nations Unies» à l’action de l'Organisation et, en principe,
elle ne devrait pas être refusée» (C.Z.J. Recueil 1950, p. 71).

Il faut aussi se rappeler qu’une décision refusant de donner un avis a
valeur de précédent, considération d’autant plus digne d’attention que
l’on est en présence d’une question touchant à l’avenir de la paix mon-
diale, au bien-être de la communauté internationale et aux objectifs pri-
mordiaux des Nations Unies.

Je crois que la tâche que la Cour est invitée à remplir compte parmi les
plus importantes qui puissent lui être confiées et qu’il serait non seulement
éminemment approprié et opportun mais même impératif que la Cour
donne l’avis juridique demandé. Renoncer à prendre une décision aussi
cruciale pour les motifs qui ont été avancés ne cadre guère avec le statut
d’organe judiciaire principal des Nations Unies qui est celui de la Cour.

5. Le refus de répondre a la demande pour défaut de compétence

Je dois enfin me déclarer en désaccord avec le raisonnement de la Cour
lorsqu’elle fonde son refus de répondre à la demande de l'OMS sur le
défaut de compétence. Je ne crois pas qu’il y ait défaut de compétence. Si
la demande a été rejetée, ce n’est pas parce que la Cour n’a pas le pouvoir,
pour des raisons constitutionnelles, de l’examiner, c’est parce qu’elle estime
que l'OMS a pris une initiative qui outrepasse les limites de son champ de
compétence légitime. La Cour a conclu que l'OMS n’est pas habilitée à
prendre cette initiative. C’est pour cette raison que la demande a été rejetée.

La compétence consultative de la Cour est une compétence étendue qui
lui a été conférée après mûre réflexion pour lui permettre d'apporter une
contribution essentielle au fonctionnement de la société internationale
conformément à la règle de droit. Lorsqu'on invoque le défaut de com-
pétence pour justifier le refus de répondre à la demande, on donne
l’impression que le champ de la compétence consultative n’est pas ce qu’il
devrait être, alors que tel n’est pas le cas.

On ne peut pas davantage parler, en l’occurrence, de défaut de compé-
tence qu'on ne peut le faire lorsqu'un tribunal refuse de déclarer rece-
vable une action intentée par une personne qui, pour une raison ou une
autre, par exemple parce qu’elle est mineure, n’a pas la capacité de
l’intenter. L’action serait en pareil cas déclarée irrecevable par le tribunal
en raison du défaut de capacité de son auteur, non en raison du défaut de
compétence de la juridiction. I] peut y avoir incompétence en ce sens que
le tribunal n’est pas compétent pour statuer dès lors que le demandeur
n’est pas habilité à se présenter devant lui. Mais, en pareil cas, il y a non
pas défaut de pouvoir de la part du tribunal mais défaut de qualité de la
part du demandeur.

Ce point me paraît avoir son importance. Il faut se garder, dans

106
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 169

l'intérêt du développement de la compétence consultative, de créer chez
ceux qui peuvent souhaiter y recourir l’impression que cette compétence
fait l’objet de restrictions empêchant la Cour de se saisir d’une question
comme celle qui nous occupe.

VIII. CONCLUSIONS

Pour les raisons exposées plus haut, il semble clair que:

1)
2)
3)

4)

5)
6)
7)

8)

9)

10)

11)

12)

L’OMS a un intérêt dans les problèmes de santé mondiale même s’ils
touchent aussi a la paix et a la sécurité.

L’OMS a un intérêt dans les problèmes d’environnement même s’ils
touchent aussi a la paix et a Ja sécurité.

Le fait que d’autres organes du système des Nations Unies sont
expressément investis de responsabilités dans le domaine de la paix
et de la sécurité n’empéche pas l'OMS de s’intéresser aux questions
de paix et de sécurité dans la mesure où elles ont une incidence sur la
santé mondiale et l’environnement planétaire.

L’OMS a des raisons impérieuses sur le plan de la santé et de
l'environnement de s’intéresser à la question sur laquelle elle demande
un avis.

Il existe plusieurs textes constitutionnels sur la base desquels l’avis
demandé est pertinent pour l'OMS.

L'action curative étant impossible, l'OMS doit nécessairement
prendre des mesures dans le domaine de la prévention.

L’OMS a un intérêt légitime à savoir si l’utilisation des armes nu-
cléaires constitue une violation des obligations des Etats dans le do-
maine de la santé.

L’OMS a un intérêt légitime à savoir si l’utilisation des armes nu-
cléaires constitue une violation des obligations des Etats dans le do-
maine de l’environnement.

L’OMS a un intérêt légitime à savoir si les obligations des Etats au
regard de sa propre Constitution sont violées par l’utilisation des
armes nucléaires.

Il y a des obligations incombant aux Etats en vertu du droit interna-
tional dans le domaine de la santé qui seraient violées en cas d'utilisa-
tion des armes nucléaires.

Il y a des obligations incombant aux Etats en vertu du droit interna-
tional dans le domaine de l’environnement qui seraient violées en cas
d'utilisation des armes nucléaires.

Il y a des obligations incombant aux Etats en vertu du droit interna-
tional au regard de la Constitution de l'OMS qui seraient violées par
l’utilisation des armes nucléaires.

*
* *

107
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 170

La conclusion me paraît s'imposer — qu'on me permette de le dire —
qu’étant donné les réalités médicales sur lesquelles débouche l’utilisation
des armes nucléaires, l'OMS se tient entièrement dans les limites de ses
fonctions constitutionnelles en manifestant un intérêt pour la question de
la licéité des armes nucléaires. Elle ne commet ni d’excés de pouvoir ni
d’excès de zèle en demandant à la Cour l’avis qui nous occupe. Elle agit
conformément aux fonctions qui lui incombent en vertu d’un mandat
constitutionnel et dans le respect des devoirs que lui impose la protection
de la santé mondiale. Etant donné qu’il n’y a rien à attendre de soins
médicaux venant après une catastrophe nucléaire, l'attention doit impéra-
tivement se reporter sur la planification et la prévention et l’institution
qui a la responsabilité de la santé mondiale ferait preuve d’une grande
légèreté si elle se désintéressait de ces domaines et attendait que se pro-
duise une catastrophe médicale qu’elle serait au demeurant impuissante à
prendre en charge sur le plan de l’assistance médicale.

La question revêt d’autant plus d'importance que, comme les divers
domaines de la vie internationale tendent de plus en plus à s’interpénétrer,
les institutions spécialisées seront peut-être obligées à l’avenir de demander
régulièrement à la Cour d’élucider le droit applicable à leurs secteurs
d'activité respectifs. Le droit international dans beaucoup de secteurs
nouveaux aura besoin d’être développé et la Cour sera, grâce à sa com-
pétence consultative, particulièrement bien placée pour contribuer à ce
développement.

Les exigences de l’avenir contraindront toutes les institutions des
Nations Unies à orienter leurs travaux en fonction de l’esprit de leur acte
constitutif au lieu de s’enfermer dans les limites strictes d’un domaine
réservé. Il importe que, dans la ligne de cette philosophie, elles soient
libres de demander à la Cour son assistance pour l’élucidation de pro-
blèmes de droit sur lesquels elles ont besoin d’être éclairées pour s’acquit-
ter de leurs responsabilités dans le domaine qui leur a été confié.

Les institutions du système des Nations Unies, engagées dans une col-
laboration harmonieuse au service du bien-être collectif de la commu-
nauté mondiale, doivent travailler en équipe, chacune prêtant aux autres
le concours spécialisé qu’elle est à même de fournir. La Cour a, dans la
compétence consultative, un moyen idéal de s’acquitter de ses responsa-
bilités à cet égard.

Je suis convaincu que la Cour doit répondre à la question que lui a
adressée l'OMS et qu’elle doit y répondre par l’affirmative.

Si la présente opinion dissidente contient un exposé approfondi et
détaillé de mes vues, c’est parce qu’un problème de cette ampleur me
paraît le justifier. La tradition de la profession judiciaire veut que —
et c’est là un élément important — les juges «n'hésitent pas à parler
franchement et sans détours sur les grandes questions dont ils sont
saisis ».

108
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 171

Je ne saurais mieux faire, pour conclure cette opinion, que de citer un
extrait de l’ouvrage classique de John Hersey, Hiroshima”, qui met en
lumiére la désorganisation totale des services médicaux d’un pays bien
organisé, aprés une attaque nucléaire isolée réalisée avec une bombe de
puissance relativement modeste:

«Les victimes mouraient par milliers mais il n’y avait personne
pour évacuer les cadavres ... Sur le coup de trois heures du matin,
après dix-neuf heures d’affilée d’un travail effroyable, le docteur
Sasaki n’était plus capable de faire un seul pansement de plus. Lui et
quelques membres du personnel de l’hépital qui avaient survécu se
munirent de nattes de paille et allérent dehors ... Ils se retirérent a
Pécart pour dormir un peu. Mais, au bout d’une heure, des blessés
les avaient découverts; les protestations fusaient autour d’eux : « Doc-
teurs! Aidez-nous! Comment pouvez-vous dormir?»

Dans la présente affaire, ceux qui ont mission de veiller sur la santé ne
dorment pas et c’est à la Cour qu’ils demandent assistance. Ils le font à
propos d’une question qui entre dans leur sphère d’intérêt légitime. Ils le
font à propos d’une question que la Cour est spécialement qualifiée pour
aborder. Ils le font en vertu de leur droit constitutionnel de demander un
avis juridique à la Cour. Ils le font à propos de la licéité d’une menace
d’origine humaine à la santé, qui est qualitativement et quantitativement
la plus grave que l’humanité ait jamais connue. Le droit international et
les impératifs de la santé mondiale se conjuguent pour mettre la Cour en
demeure de répondre à cette question.

(Signé) Christopher Gregory WEERAMANTRY.

57 John Hersey, Hiroshima, initialement publié dans The New Yorker, août 1946,
réédité dans la collection Penguin Classic, 1966, p. 68-69.

109
